Exhibit 10.1

 

 

 

Published CUSIP Number

Deal: 70713HAA1

Revolving Credit Facility: 70713HAB9

Term B Facility: 70713HAC7

CREDIT AGREEMENT

Dated as of November 14, 2012

among

BOYD ACQUISITION SUB, LLC,

as the Initial Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent, Swing Line Lender

and

L/C Issuer,

and

The Other Lenders Party Hereto,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

DEUTSCHE BANK SECURITIES INC.,

and

UBS SECURITIES LLC

as

Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.1toc

TABLE OF CONTENTS

 

         Page  

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     35   

1.03

 

Accounting Terms

     36   

1.04

 

Rounding

     37   

1.05

 

Times of Day

     37   

1.06

 

Letter of Credit Amounts

     37   

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

     37   

2.01

 

Committed Loans

     37   

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

     38   

2.03

 

Letters of Credit

     39   

2.04

 

Swing Line Loans

     48   

2.05

 

Prepayments

     51   

2.06

 

Termination or Reduction of Commitments

     53   

2.07

 

Repayment of Loans

     54   

2.08

 

Interest

     54   

2.09

 

Fees

     55   

2.10

 

Computation of Interest and Fees

     56   

2.11

 

Evidence of Debt

     56   

2.12

 

Payments Generally; Administrative Agent’s Clawback

     57   

2.13

 

Sharing of Payments by Lenders

     58   

2.14

 

Increase in Commitments

     59   

2.15

 

Cash Collateral

     61   

2.16

 

Defaulting Lenders

     62   

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     65   

3.01

 

Taxes

     65   

3.02

 

Illegality

     70   

3.03

 

Inability to Determine Rates

     71   

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     71   

3.05

 

Compensation for Losses

     73   

 

-i-



--------------------------------------------------------------------------------

         Page  

3.06

 

Mitigation Obligations; Replacement of Lenders

     73   

3.07

 

Survival

     74   

ARTICLE IV.

 

CONDITIONS PRECEDENT

     74   

4.01

 

Conditions of Closing and Effectiveness

     74   

4.02

 

Conditions to Funding Date and Initial Credit Extension

     76   

4.03

 

Conditions to all Credit Extensions After Funding Date

     82   

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES OF THE INITIAL BORROWER

     83   

5.01

 

Existence, Qualification and Power

     83   

5.02

 

Authorization; No Contravention

     83   

5.03

 

Binding Effect

     83   

5.04

 

Governmental Authorization; Other Consents

     84   

5.05

 

Margin Regulations; Investment Company Act

     84   

5.06

 

Collateral Documents

     84   

5.07

 

Solvency

     84   

ARTICLE VI.

 

REPRESENTATIONS AND WARRANTIES OF PENINSULA

     84   

6.01

 

Existence, Qualification and Power

     84   

6.02

 

Authorization; No Contravention

     85   

6.03

 

Governmental Authorization; Other Consents

     85   

6.04

 

Binding Effect

     85   

6.05

 

Financial Statements; No Material Adverse Effect

     85   

6.06

 

Litigation

     86   

6.07

 

No Default

     86   

6.08

 

Ownership of Property; Liens

     86   

6.09

 

Environmental Compliance

     86   

6.10

 

Insurance

     86   

6.11

 

Taxes

     87   

6.12

 

ERISA Compliance

     87   

6.13

 

Subsidiaries

     87   

6.14

 

Margin Regulations; Investment Company Act

     88   

 

-ii-



--------------------------------------------------------------------------------

         Page  

6.15

 

Disclosure

     88   

6.16

 

Intellectual Property; Licenses, Etc

     88   

6.17

 

Collateral Documents

     88   

6.18

 

Solvency

     89   

6.19

 

Funding Date Merger Representations

     89   

ARTICLE VII.

 

AFFIRMATIVE COVENANTS

     90   

7.01

 

Financial Statements

     90   

7.02

 

Certificates; Other Information

     90   

7.03

 

Notices

     92   

7.04

 

Preservation of Existence, Etc

     93   

7.05

 

Maintenance of Properties

     93   

7.06

 

Maintenance of Insurance

     93   

7.07

 

Compliance with Laws

     94   

7.08

 

Books and Records

     94   

7.09

 

Inspection Rights

     94   

7.10

 

Use of Proceeds

     94   

7.11

 

Environmental Covenant

     94   

7.12

 

Accuracy of Information

     95   

7.13

 

Additional Guarantors and Collateral

     95   

ARTICLE VIII.

 

NEGATIVE COVENANTS

     96   

8.01

 

Liens

     96   

8.02

 

Investments

     98   

8.03

 

Indebtedness

     99   

8.04

 

Fundamental Changes

     100   

8.05

 

Dispositions

     101   

8.06

 

Restricted Payments

     103   

8.07

 

Change in Nature of Business

     104   

8.08

 

Transactions with Affiliates

     104   

8.09

 

Negative Pledges and Other Contractual Restrictions

     104   

8.10

 

Use of Proceeds

     105   

 

-iii-



--------------------------------------------------------------------------------

         Page  

8.11

 

Financial Covenants

     105   

8.12

 

Accounting Changes

     106   

8.13

 

Amendments to Merger Agreement Prior to Funding Date

     106   

8.14

 

Permitted Activities of Initial Borrower and Initial Guarantor Prior to Funding
Date

     106   

ARTICLE IX.

 

EVENTS OF DEFAULT AND REMEDIES

     107   

9.01

 

Events of Default

     107   

9.02

 

Remedies Upon Event of Default

     109   

9.03

 

Application of Funds

     110   

9.04

 

Reinstatement

     112   

9.05

 

Certain Insolvency or Liquidation Proceeding Matters

     113   

9.06

 

Plan of Reorganization

     114   

ARTICLE X.

 

ADMINISTRATIVE AGENT

     114   

10.01

 

Appointment and Authority

     114   

10.02

 

Rights as a Lender

     115   

10.03

 

Exculpatory Provisions

     115   

10.04

 

Reliance by Administrative Agent

     116   

10.05

 

Delegation of Duties

     117   

10.06

 

Resignation of Administrative Agent

     117   

10.07

 

Non-Reliance on Administrative Agent and Other Lenders

     119   

10.08

 

No Other Duties, Etc

     119   

10.09

 

Administrative Agent May File Proofs of Claim

     119   

10.10

 

Collateral and Guaranty Matters

     120   

10.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

     121   

ARTICLE XI.

 

MISCELLANEOUS

     121   

11.01

 

Amendments, Etc

     121   

11.02

 

Notices; Effectiveness; Electronic Communication

     123   

11.03

 

No Waiver; Cumulative Remedies; Enforcement

     125   

11.04

 

Expenses; Indemnity; Damage Waiver

     125   

11.05

 

Payments Set Aside

     128   

 

-iv-



--------------------------------------------------------------------------------

         Page  

11.06

 

Successors and Assigns

     128   

11.07

 

Treatment of Certain Information; Confidentiality

     134   

11.08

 

Right of Setoff

     135   

11.09

 

Interest Rate Limitation

     135   

11.10

 

Counterparts; Integration; Effectiveness

     136   

11.11

 

Survival of Representations and Warranties

     136   

11.12

 

Severability

     136   

11.13

 

Replacement of Lenders

     136   

11.14

 

Governing Law; Jurisdiction; Etc

     137   

11.15

 

Waiver of Jury Trial

     138   

11.16

 

No Advisory or Fiduciary Responsibility

     139   

11.17

 

Electronic Execution of Assignments and Certain Other Documents

     139   

11.18

 

USA PATRIOT Act

     140   

11.19

 

Designation as Senior Debt

     140   

11.20

 

ENTIRE AGREEMENT

     140   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

2.01

 

Commitments and Applicable Percentages

6.06

 

Litigation

6.09

 

Environmental Matters

6.13

 

Subsidiaries and Other Equity Investments

6.16

 

Intellectual Property Matters

8.01

 

Existing Liens

8.02

 

Identified Investments

8.03

 

Existing Indebtedness

11.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

A

 

Committed Loan Notice

B

 

Swing Line Loan Notice

C-1

 

Form of Revolving Note

C-2

 

Form of Term B Note

C-3

 

Form of Swing Line Note

D

 

Compliance Certificate

E

 

Assignment and Assumption

F-1

 

Initial Guaranty

F-2

 

Guaranty

G-1

 

Closing Date Opinion

G-2

 

Funding Date Opinions

H

 

U.S. Tax Compliance Certificates

I

 

Funding Date Assumption

J-1

 

Initial Security Agreement

J-2

 

Security Agreement

K

 

Hazardous Materials Indemnity

L

 

Subordination Agreement

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 14, 2012,
among BOYD ACQUISITION SUB, LLC, a Delaware limited liability company (the
“Initial Borrower”), each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer.

Pursuant to that certain Agreement and Plan of Merger, dated as of May 16, 2012
(the “Merger Agreement”), by and among Boyd Gaming Corporation, a Nevada
corporation (“Boyd”), Boyd Acquisition II, LLC, a Delaware limited liability
company (“Holdco”), the Initial Borrower, Peninsula Gaming Partners, LLC, a
Delaware limited liability company (“PGP”), and Peninsula Gaming, LLC, a
Delaware limited liability company (“Peninsula”), the Initial Borrower has
agreed to merge (the “Merger”) with and into Peninsula, after giving effect to
which Peninsula will be the surviving entity and will assume all assets and
liabilities of the Initial Borrower.

The Initial Borrower has requested that (a) in connection with the consummation
of the Merger, the Lenders lend to the Initial Borrower the Term B Loans and
Revolving Credit Loans to be used to pay to PGP the cash consideration for their
shares in the Merger, to pay transaction fees and expenses and to refinance
certain Indebtedness of Peninsula and (b) from time to time, the Lenders make
Revolving Credit Loans to Peninsula, the Swing Line Lender make Swing Line Loans
to Peninsula and the L/C Issuer issue Letters of Credit for the account of
Peninsula.

In furtherance of the foregoing, the Initial Borrower has requested that the
Lenders provide senior secured revolving and term loan credit facilities, and
the Lenders are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Act” has the meaning specified in Section 11.18.

“Additional Assets” means:

(a) any Property (other than cash, cash equivalents or securities) to be owned
by Peninsula or a Restricted Subsidiary and used in a Related Business,

(b) Investments in any other Person engaged primarily in a Related Business
(including the acquisition from third parties of Equity Interests of such
Person) as a result of which such other Person becomes a Restricted Subsidiary
in compliance with the terms hereof and complies with the terms of Section 7.13.

 

1



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
approved by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Fee Letter” means the letter agreement, dated November 14, 2012, between
the Initial Borrower, the Administrative Agent and the L/C Issuer, as such
agreement is amended, modified, supplemented or restated from time to time.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Amelia Belle” means Belle of Orleans, L.L.C., a Louisiana limited liability
company.

“Amelia Belle Casino” means the riverboat casino located in Amelia, Louisiana
known as the “Amelia Belle” and owned by Amelia Belle.

“Applicable Percentage” means (a) in respect of the Term B Facility, with
respect to any Term B Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B Facility represented by (i) on or prior to
the Funding Date, such Term B Lender’s Term B Commitment at such time, subject
to adjustment as provided in Section 2.16 and (ii) thereafter, the principal
amount of such Term B Lender’s Term B Loans at such time, (b) in respect of the
Revolving Credit Facility, with respect to any Revolving Credit Lender at any
time, such Revolving Credit Lender’s Applicable Revolving Percentage as in
effect at such time, and (c) in respect of the Lenders’ Total Credit Exposures,
with respect to any Lender at any time, the percentage (carried out to the ninth
decimal place) of the aggregate Total Credit Exposures represented by such
Lender’s Total Credit Exposure at such time. If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Revolving Credit Facility has expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means (a) with respect to the Term B Facility, (i) 4.50% in
the case of Eurodollar Rate Loans and (ii) 3.50% in the case of Base Rate Loans,
and (b) with respect to the Revolving Credit Facility, (i) 4.00% in the case of
Eurodollar Rate Loans and Letter of Credit Fees and (ii) 3.00% in the case of
Base Rate Loans, in each case as such rate may be increased pursuant to
Section 2.14(e).

“Applicable Revolving Percentage” means, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 2.16. If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 9.02 or if the Revolving
Credit Facility has expired, then the Applicable Revolving Percentage of each
Revolving Credit Lender shall be determined based on the Applicable Revolving
Percentage of such Revolving Credit Lender most recently in effect, giving
effect to any subsequent assignments.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and joint book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Peninsula and its Subsidiaries for the fiscal year ended December 31, 2011, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Peninsula and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

3



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Funding Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Revolving Credit Facility pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Case” has the meaning specified in Section 9.02.

“Bankruptcy Code” means the United States Bankruptcy Code.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“BBA LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“Borrower” means (a) at any time prior to the effectiveness of the Funding Date,
the Initial Borrower, and (b) on and after the Funding Date, Peninsula.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Boyd” has the meaning specified in the recitals hereto.

“Boyd Acquisition I” means Boyd Acquisition I, LLC, a Delaware limited liability
company.

“Boyd Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of December 17, 2010, among Boyd, as the borrower, the
lenders party thereto, Bank of America, as administrative agent and L/C issuer,
and Wells Fargo Bank, National Association, as swing line lender, as such
agreement is amended, modified, supplemented or restated from time to time.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of Nevada, the State of New York and the state where the
Administrative Agent’s Office is located and, if such day relates to any
Eurodollar Rate Loan, means any such day that is also a London Banking Day.

“bwin Subsidiary” means any Subsidiary of the Borrower or any of its Restricted
Subsidiaries the primary business of which is online gaming.

“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuer or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means:

(a) prior to the consummation of the Merger, an event or series of events by
which:

(i) Boyd shall cease to own, directly or indirectly, 100% of the Equity
Interests of each of Holdco and the Initial Borrower, or

(ii) Holdco shall cease to directly own 100% of the Equity Interests of the
Initial Borrower, and

 

5



--------------------------------------------------------------------------------

(b) after the occurrence of the Merger, an event or series of events by which:

(i) Boyd shall cease to own, directly or indirectly, 100% of the Equity
Interests of Peninsula, or

(ii) there shall occur a “Change of Control” as defined in the Boyd Credit
Agreement.

“Closing Date” means the date on which this Agreement shall have been executed
by all parties hereto.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means (a) prior to the Funding Date, the Property described in the
Initial Security Agreement and (b) on and after the Funding Date, collectively,
the Pledged Properties, the vessels subject to the First Preferred Ship
Mortgage, the Property described in the Security Agreement, any additional
property pledged to the Collateral Agent pursuant to Section 7.13 and any other
Property of the Loan Parties subject to a Lien in favor of the Collateral Agent
under any Collateral Document.

“Collateral Agent” means Bank of America in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.

“Collateral Documents” means (a) prior to the Funding Date, the Initial Security
Agreement and (b) on and after the Funding Date, collectively, the Initial
Security Agreement, the Security Agreement, the Deeds of Trust, the First
Preferred Ship Mortgage, the Hazardous Materials Indemnity, and each of the
mortgages, collateral assignments, security agreements, pledge agreements,
control agreements (with respect to any Controlled Account) or other similar
agreements delivered to the Collateral Agent pursuant to Section 7.13, and each
of the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.

“Commitment” means a Term B Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Borrowing” means a borrowing consisting of simultaneous Revolving
Credit Loans or Term B Loans of the same Type and, in the case of Eurodollar
Rate Loans, having the same Interest Period made by each of the applicable
Lenders pursuant to Section 2.01.

“Committed Loan” means a Revolving Credit Loan or a Term B Loan, as the case may
be.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

6



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Conforming Plan of Reorganization” means a Plan of Reorganization that is not a
Non-Conforming Plan of Reorganization.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, the Borrower and its
Restricted Subsidiaries’ consolidated earnings before interest expense, taxes,
depreciation, amortization, non-cash rent expense, preopening expenses,
share-based compensation expense, non-cash change in value of derivative
instruments, interest costs associated with derivative instruments not otherwise
included in interest expense, charges for the early retirement of debt,
non-recurring non-cash losses (or gains), acquisition and merger related
charges, and extraordinary items, all as determined in accordance with GAAP
(“EBITDA”), plus (a) cash dividends and distributions paid to the Borrower and
its Restricted Subsidiaries from any Person that is not a Restricted Subsidiary,
provided that the cumulative amount of such cash dividends and distributions
included in Consolidated Adjusted EBITDA shall not exceed the cumulative amount
of the Borrower’s and its Restricted Subsidiaries’ share of the Consolidated
Adjusted EBITDA of such Person, plus (or minus) without duplication, (b) the
EBITDA during such twelve month period for any Restricted Subsidiary acquired
(or disposed of) by the Borrower or any of its Restricted Subsidiaries
(including the acquisition or disposition of substantially all of the assets of
a Person by the Borrower or any of its Restricted Subsidiaries) during such
period, in either case, plus (or minus) (c) any loss (or gain) arising from a
change in GAAP, plus (d) losses, charges and expenses relating to the
Transaction incurred on or prior to the first anniversary of the Funding Date,
including without limitation, measurement period adjustments, the effects of
adjustments (including the effects of such adjustments pushed down to the
Borrower and its Restricted Subsidiaries) in any line item in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of recapitalization accounting or purchase accounting, integration
costs, personnel restructuring, relocation or integration costs, one-time
compensation charges and the amount of any signing, retention and completion
bonuses, and plus (e) the aggregate amount of management fees paid to Boyd or
one of its Subsidiaries pursuant to any Permitted Management Agreement by
Peninsula or any Restricted Subsidiary during such period and the aggregate
amount of management fees paid to any Person prior to the Funding Date pursuant
to a Management Agreement and consistent with Peninsula’s past practices.
“Consolidated Adjusted EBITDA” shall exclude the EBITDA of each Unrestricted
Subsidiary and all Subsidiaries of any Unrestricted Subsidiary.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis (exclusive
of any Indebtedness of the Borrower’s Restricted Subsidiaries to the Borrower or
another Restricted Subsidiary or any Indebtedness of the Borrower to any
Restricted Subsidiary), the sum (without duplication) of (a) the outstanding
principal amount of all Indebtedness for borrowed money minus the amount

 

7



--------------------------------------------------------------------------------

of any cash borrowed by the Borrower and pledged or deposited by the Borrower
pursuant to Section 2.05(g) or Section 2.15 as cash collateral, (b) the
aggregate amount of all capital lease obligations, (c) all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a) and
(b) above of Persons other than the Borrower or any Restricted Subsidiary, and
(d) all liabilities under any non-appealable judgment rendered against the
Borrower or any Restricted Subsidiary. Notwithstanding the foregoing,
Consolidated Funded Indebtedness shall not include any Defeased Indebtedness.
The amount of Consolidated Funded Indebtedness shall be deemed to be zero with
respect to (i) any letter of credit, unless and until a drawing is made with
respect thereto, and (ii) any Guarantee (x) by Diamond Jo under that certain
Minimum Assessment Agreement, dated as of October 1, 2007, by and among the City
of Dubuque, Iowa, Diamond Jo and the City Assessor of the City of Dubuque, Iowa,
and (y) by Kansas Star under that certain Developer’s Agreement, dated as of
March 7, 2011, by and between Kansas Star and the City of Mulvane, Kansas, in
each case as amended from time to time, unless and until demand for payment is
made with respect thereto. “Consolidated Funded Indebtedness” shall exclude the
Consolidated Funded Indebtedness of each Unrestricted Subsidiary and all
Subsidiaries of any Unrestricted Subsidiary.

“Consolidated Gross Revenue” means, for any period of Peninsula, the aggregate
revenue of Peninsula and its Restricted Subsidiaries calculated on a
consolidated basis for such period, excluding the consolidated revenue of each
Unrestricted Subsidiary and all Subsidiaries of any Unrestricted Subsidiary.

“Consolidated Leverage Ratio” means the ratio of (a) (i) Consolidated Funded
Indebtedness minus (ii) Excess Cash, to (b) twelve-month trailing Consolidated
Adjusted EBITDA. For purposes of determining such ratio, Consolidated Funded
Indebtedness and Excess Cash shall be calculated as of the last day of the
applicable fiscal quarter of Peninsula.

“Consolidated Net Revenue” means, for any period of Peninsula, the aggregate net
revenue of Peninsula and its Restricted Subsidiaries calculated on a
consolidated basis for such period, excluding the consolidated net revenue of
each Unrestricted Subsidiary and all Subsidiaries of any Unrestricted
Subsidiary.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and the L/C Issuer.

“Controlling Lenders” means (i) until the earlier of (x) Discharge of the
Revolving Credit Obligations and (y) the Term B Enforcement Date, the Required
Revolving Lenders and (ii) from and after the earlier of (x) Discharge of the
Revolving Credit Obligations and (y) the Term B Enforcement Date, the Required
Term B Lenders.

 

8



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Deed of Trust” means each deed of trust or mortgage (fee and leasehold, as
applicable), assignment of leases and rents, security agreement and financing
statement executed and delivered pursuant to Section 7.13, as the same shall be
amended, supplemented, restated or otherwise modified from time to time

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means a rate equal to 2% per annum over the per annum interest
rate or per annum fees otherwise applicable, and when used with respect to
Obligations with respect to which no interest rate or per annum fees are
specified, means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation

 

9



--------------------------------------------------------------------------------

of its business or assets, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Defeased Indebtedness” means Indebtedness (a) that has been defeased or
satisfied and discharged in accordance with the terms of the indenture or other
agreement under which it was issued, (b) that has been called for redemption and
for which funds sufficient to redeem such Indebtedness have been set aside by
the Borrower, (c) for which amounts are set aside in trust or are held by a
representative of the holders of such Indebtedness or any third party escrow
agent pending satisfaction or waiver of the conditions for the release of such
funds, or (d) that has otherwise been defeased or satisfied and discharged to
the satisfaction of the Administrative Agent.

“Diamond Jo” means Diamond Jo, LLC, a Delaware limited liability company.

“Diamond Jo Casino” means the Diamond Jo Casino, which facility is owned by
Diamond Jo and is located at 301 Bell Street in Dubuque, Iowa.

“Diamond Jo Worth” means Diamond Jo Worth, LLC, a Delaware limited liability
company.

“Diamond Jo Worth Casino” means the Diamond Jo Worth Casino, which facility is
owned by Diamond Jo Worth and is located at 777 Diamond Jo Lane in Northwood,
Iowa.

“Discharge of the Revolving Credit Obligations” means the payment in full in
cash of all non-contingent Obligations of the Revolving Credit Lenders
(including all Obligations then owing under Secured Hedge Agreements and Secured
Cash Management Agreements) and the termination of the Revolving Credit
Commitments, and the termination, return or Cash Collateralization in the
Minimum Collateral Amount of all Letters of Credit.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

 

10



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), and (v) subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization, (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment

 

11



--------------------------------------------------------------------------------

as a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan,
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan, or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Escrow and Security Agreement” means the Escrow Agreement, dated as of
August 16, 2012, by and among the Initial Borrower, the Trustee under the Senior
Notes and U.S. Bank National Association, as escrow agent, as such agreement is
amended, modified, supplemented or restated from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; provided, that when used in connection with the Term B Facility, the
Eurodollar Rate for any Interest Period shall in no event be less than
(i) 1.25% per annum or (ii) the Eurodollar Rate calculated as of such date of
determination pursuant to clause (b) below plus 1.00%, and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

 

12



--------------------------------------------------------------------------------

“Evangeline Downs Racetrack and Casino” means the Evangeline Downs Racetrack and
Casino, which facility is owned by EVD and is located at 2235 Creswell Lane
Extension in Opelousas, Louisiana.

“EVD” means The Old Evangeline Downs, L.L.C., a Louisiana limited liability
company.

“Event of Default” has the meaning specified in Section 9.01.

“Excess Cash” means, as of any date, the following: (a) if there shall be any
Revolving Loans or Swing Line Loans outstanding on such date, $0; and (b) if
there shall not be any Revolving Loans or Swing Line Loans outstanding on such
date, an amount equal to (i) cash and cash equivalents of the Borrower and its
Restricted Subsidiaries, minus (ii) the sum of (x) $20,000,000, plus (y) an
amount equal to the amount of cash and Cash Equivalents then reserved by the
Borrower for capital expenditures for the expansion of the Kansas Star Casino
(for the avoidance of doubt, excluding cash actually expended); provided that
Excess Cash shall not be greater than $50,000,000 or less than $0.

“Excess Cash Flow” means, for any fiscal year of the Borrower, (a) Consolidated
Adjusted EBITDA for such fiscal year less (b) the sum (for such fiscal year) of
(i) consolidated interest expense (as defined in GAAP) actually paid in cash by
the Borrower and its Restricted Subsidiaries during such fiscal year, plus
(ii) scheduled and mandatory principal repayments of Loans that are term loans
made during such fiscal year pursuant to Section 2.07(c), plus (iii) the sum of
all (x) income taxes actually paid in cash by the Borrower and its Restricted
Subsidiaries during such fiscal year and (y) the Tax Amount for such fiscal
year, plus (iv) capital expenditures actually made by the Borrower and its
Restricted Subsidiaries in such fiscal year, other than capital expenditures for
which a reserve has been established pursuant to the following clause, plus
(v) with respect to the fiscal year ending December 31, 2013 (and to the extent
not fully reserved in fiscal year 2013, then with respect to the fiscal year
ending December 31, 2014), a reserve for capital expenditures for the Phase II
Expansion of the Kansas Star Casino equal to $29,000,000 minus the aggregate
amount of capital expenditures actually made by the Borrower and its Restricted
Subsidiaries for the Phase II Expansion of the Kansas Star Casino in such fiscal
year, plus (vi) management fees paid to Boyd in cash during such fiscal year
pursuant to any Permitted Management Agreement, minus (vii) with respect to the
fiscal year ending December 31, 2015, the positive amount, if any, equal to the
reserve for capital expenditures as described in clause (v) minus the aggregate
amount of capital expenditures made by the Borrower and its Restricted
Subsidiaries from and after January 1, 2014 for the Phase II Expansion of the
Kansas Star Casino.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a

 

13



--------------------------------------------------------------------------------

Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 11.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Existing Peninsula Notes” means, collectively, Peninsula’s existing 8.375%
Senior Secured Notes due 2015 and Peninsula’s existing 10.750% Senior Unsecured
Notes due 2017.

“Extraordinary Loss” means any loss, destruction or damage to Property of the
Borrower or any of its Subsidiaries or condemnation, seizure or taking, by
exercise of the power of eminent domain or otherwise, of any such Property, or
confiscation or requisition of use of any such Property.

“Facility” means the Term B Facility, the Revolving Credit Facility, any Junior
Term Tranche and any Pari Passu Term Tranche, as the context may require.

“Fair Market Value” means with respect to any Property, the price which could be
negotiated in an arm’s-length free market transaction, between a willing seller
and a willing buyer, neither of whom is under undue pressure or compulsion to
complete the transaction. Fair Market Value will be determined, except as
otherwise provided:

(a) if such Property has a Fair Market Value of $15,000,000 or less, by any
Responsible Officer, or

(b) if such Property has a Fair Market Value in excess of $15,000,000, by a
majority of the board of directors of the Borrower and evidenced by a resolution
of such board of directors, dated within 30 days of the relevant transaction (or
the date of the written agreement with respect to such transaction) delivered to
the Administrative Agent.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if

 

14



--------------------------------------------------------------------------------

no such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated May 16, 2012, among Boyd, the
Administrative Agent and the Lead Arrangers, as such agreement is amended,
modified, supplemented or restated from time to time.

“FF&E” has the meaning specified in the definition of “Permitted FF&E
Financing”.

“First Preferred Ship Mortgage” means that certain First Preferred Ship Mortgage
on the Whole of the Belle of Orleans, Official Number 1033140 (relating to the
Amelia Belle), together with any other First Preferred Ship Mortgage delivered
by Peninsula or any Subsidiary pursuant to Section 7.13.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Revolving
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Percentage of Swing Line Loans other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Date” means the first date all the conditions precedent in Section 4.02
are satisfied or waived in accordance with Section 11.01.

“Funding Date Assumption” has the meaning specified in Section 4.02(a)(i).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

15



--------------------------------------------------------------------------------

“Gaming Board” means any governmental agency that holds regulatory, licensing or
permit authority over gambling, gaming or casino activities conducted by the
Borrower or any of its Subsidiaries within its jurisdiction.

“Gaming Equipment” means slot machines, table games and other gaming equipment
permitted to be installed under applicable Gaming Laws governing the Gaming
Facility in which such Gaming Equipment will be installed, and any related
signage, accessories, surveillance and peripheral equipment.

“Gaming Facility” means any gaming or pari-mutuel wagering establishment and
other Property or assets directly ancillary thereto or used in connection
therewith, including any building, restaurant, hotel, theater, parking
facilities, retail shops, spa, land, golf courses, hunting facilities, sporting
clay courses and other recreation and entertainment facilities, internet gaming,
vessel, barge, ship and equipment or 100% of the Equity Interests of a Person
the primary business of which is ownership and operation of any of the
foregoing.

“Gaming Laws” means all Laws pursuant to which any Gaming Board possesses
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted by the Borrower or any of its Subsidiaries within its
jurisdiction.

“Gaming License” means any license, permit, franchise or other authorization
from any governmental authority required to own, lease, operate or otherwise
conduct the gaming business of the Borrower or any of its Restricted
Subsidiaries, including all licenses granted under Gaming Laws.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, keep well
arrangements, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of

 

16



--------------------------------------------------------------------------------

the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person.
The term “Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, collectively, each Person from time to time party to the
Guaranty.

“Guaranty” has the meaning specified in Section 4.02(a)(iii).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hazardous Materials Indemnity” has the meaning specified in
Section 4.02(a)(ix).

“Hedge Bank” means any Person that, at the time it enters into an interest rate
Swap Contract permitted hereunder, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.

“Holdco” has the meaning specified in the recitals hereto.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“ICC” has the meaning specified in the definition of “UCP”.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments and all Guarantees of any such Indebtedness,

(b) all direct or contingent obligations of such Person arising under standby
Letters of Credit unpaid at draw, bankers’ acceptances, bank guaranties, surety
bonds and similar instruments,

(c) net obligations of such Person under any Swap Contract in respect of
interest rate hedging,

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business),

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse, and

(f) capital leases.

 

17



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any capital lease as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date. Indebtedness shall not include any Defeased Indebtedness. For
all purposes hereof, any Guarantees (a) by Diamond Jo under that certain Minimum
Assessment Agreement, dated as of October 1, 2007, by and among the City of
Dubuque, Iowa, Diamond Jo and the City Assessor of the City of Dubuque, Iowa,
and (b) by Kansas Star under that certain Developer’s Agreement, dated as of
March 7, 2011, by and between Kansas Star and the City of Mulvane, Kansas, in
each case as amended from time to time, shall not be “Indebtedness” of Diamond
Jo and of Kansas Star, respectively.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Borrower” has the meaning specified in the introductory paragraph
hereto.

“Initial Guarantor” means Boyd Acquisition Finance Corp., a Delaware
corporation.

“Initial Guaranty” has the meaning specified in Section 4.01(a)(vii).

“Initial Security Agreement” has the meaning specified in Section 4.01(a)(vi).

“Insolvency or Liquidation Proceeding” means:

(a) any case commenced by or against any Loan Party under any Bankruptcy Law,
any other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of any Loan Party, any receivership or
assignment for the benefit of creditors relating to any Loan Party or any
similar case or proceeding relative to any Loan Party and its creditors, as
such, in each case whether or not voluntary,

(b) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to any Loan Party, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency, or

(c) any other proceeding of any type or nature in which substantially all claims
of creditors of any Loan Party are determined and any payment or distribution is
or may be made on account of such claims.

 

18



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, for any period, the ratio of (a) twelve month
trailing Consolidated Adjusted EBITDA to (b) the sum of (i) consolidated
interest expense (as defined in GAAP) net of interest income plus (ii) interest
costs associated with derivative instruments not otherwise included in interest
expense, but excluding any non-cash change in value of derivative instruments
and non-cash derivative instruments fair value adjustments, in each case, of the
Borrower and its Restricted Subsidiaries for such period. Gains and losses
arising out of the termination of derivative instruments shall not constitute
interest expense or interest costs. Consolidated interest expense shall exclude
the interest expense and any such interest costs of each Unrestricted Subsidiary
and all Subsidiaries of Unrestricted Subsidiaries.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date (provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates), and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders required to fund such Loan; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day,

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period, and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

19



--------------------------------------------------------------------------------

“IP Rights” has the meaning specified in Section 6.16.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Junior Term Tranche” means any incremental term loan facility obtained by the
Borrower pursuant to Section 2.14 that is Subordinated Indebtedness so long as
any Liens securing such facility are subordinated to the Liens securing the
Obligations on the terms contemplated by Section 2.14 and otherwise satisfactory
to the Administrative Agent.

“Kansas Star” means Kansas Star Casino, LLC, a Kansas limited liability company.

“Kansas Star Casino” means the Kansas Star Casino, Hotel and Event Center, which
facility is owned by Kansas Star and is located at 777 Kansas Star Drive in
Mulvane, Kansas.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, any other Lender approved by the Borrower and the
Administrative Agent or any successor issuer of Letters of Credit hereunder.

 

20



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Arrangers” means, collectively, the Arranger, Deutsche Bank Securities
Inc., J.P. Morgan Securities LLC and UBS Securities LLC.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $20,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to
any Gaming License issued by any Gaming Board covering any casino or Gaming
Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

21



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Funding Date Assumption, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.15 of this Agreement, the Fee
Letter, the Agency Fee Letter, the Initial Guaranty, the Guaranty, the
Collateral Documents, and any joinder agreements entered into pursuant to
Section 2.14.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Agreement” means, with respect to any Person, each contract to which
such Person is a party pursuant to which such Person engages any other Person to
manage any hotel, resort, casino property and/or Related Business owned by such
Person.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Restricted Subsidiaries taken as a whole, (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party, or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

“Material Event of Default” means any Event of Default described in clauses (a),
(b) (solely as a result of a breach of Section 8.11), (e), (f), (k) or (l) of
Section 9.01.

“Maturity Date” means the earlier to occur of (a) the fifth anniversary of the
Funding Date and (b) the date that is 90 days prior to the maturity date for the
senior notes described in clause (a) of the definition of Permitted Unsecured
Indebtedness to be issued on or prior to the Funding Date; provided, however,
that if such date is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“Merger” has the meaning specified in the recitals hereto.

“Merger Agreement” has the meaning specified in the recitals hereto.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, and (b) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an
amount equal to 105% of the Outstanding Amount of all L/C Obligations.

 

22



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means, with respect to any Disposition or any Extraordinary
Loss, the excess, if any, of (i) the sum of cash and cash equivalents received
in connection with such transaction (including any cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and excluding business interruption
and delay in completion insurance proceeds) over (ii) the sum of (A) the amount
of any Indebtedness that is secured by such asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), including Indebtedness repaid in order to obtain a necessary
consent to such Disposition or Extraordinary Loss or required to be repaid by
applicable law, (B) the reasonable out-of-pocket expenses incurred by the
Borrower or any Subsidiary in connection with such transaction, (C) all federal,
state, provincial, foreign and local taxes arising in connection with such
Disposition or Extraordinary Loss that are paid or required to be accrued as a
liability under GAAP by such Person or its Restricted Subsidiaries, and (D) all
contractually required distributions and other payments made to minority
interest holders (but excluding distributions and payments to Affiliates of such
Person) in Restricted Subsidiaries of such Person as a result of such
Disposition or Extraordinary Loss which would otherwise constitute Net Cash
Proceeds.

“Non-Conforming Plan of Reorganization” means any Plan of Reorganization that
purports to alter the provisions of this Agreement (including those of Article
IX) or to otherwise grant any Secured Party any right or benefit, directly or
indirectly, which right or benefit is inconsistent with or expressly prohibited
by the provisions of this Agreement.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Recourse Indebtedness” means Indebtedness of a Person to the extent that
under the terms thereof or pursuant to applicable law:

(a) no personal recourse shall be had against such Person for the payment of the
principal of or interest or premium, if any, on such Indebtedness, and

(b) enforcement of obligations on such Indebtedness is limited only to recourse
against interests in Property purchased with the proceeds of the incurrence of
such Indebtedness and as to which neither such Person nor any of such Person’s
Subsidiaries provides any credit support or is liable.

 

23



--------------------------------------------------------------------------------

“Note” means a Revolving Credit Note, a Term B Note or a Swing Line Note.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OID” has the meaning specified in Section 2.14(d).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date, and (b) with
respect to any L/C Obligations on any date, the

 

24



--------------------------------------------------------------------------------

amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

“Pari Passu Term Tranche” means any incremental term loan facility obtained by
the Borrower pursuant to Section 2.14 which shall rank equally with the Term B
Facility in right of payment, including without limitation pursuant to
Section 2.05 and Article IX.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Peninsula” has the meaning specified in the recitals hereto.

“Peninsula Group” has the meaning specified in the definition of “Tax Amount”.

“Pension Plan” means any employee pension benefit plan (as such term is defined
in Section 3(2) of ERISA, including a Multiple Employer Plan), other than a
Multiemployer Plan, that is sponsored or maintained by the Borrower or any ERISA
Affiliate, or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a Multiple Employer Plan or other
plan described in Section 4064(a) of ERISA, to which the Borrower or any ERISA
Affiliate has made contributions at any time during the immediately preceding
five plan years.

“Permitted FF&E Financing” means Indebtedness of Peninsula or any of the
Restricted Subsidiaries that is incurred to finance the acquisition or lease
after the Closing Date of newly acquired or leased furniture, fixtures or
equipment (including, without limitation, slot machines) (“FF&E”) used directly
in the operation of a Gaming Facility owned or leased by Peninsula or any of its
Restricted Subsidiaries and secured by a Lien on such FF&E in an amount not to
exceed 100% of the cost of the FF&E so purchased or leased.

“Permitted Liens” has the meaning specified in Section 8.01.

“Permitted Management Agreement” means a Management Agreement between Peninsula
or any Restricted Subsidiary and Boyd or a Subsidiary of Boyd, so long as the
obligations of Peninsula or such Restricted Subsidiary under such Management
Agreement are subordinated, upon terms substantially in the form of Exhibit L,
in right of payment to the payment in full in cash of all Obligations.

“Permitted Tender Offer” means a tender offer by the Borrower for the Existing
Peninsula Notes.

 

25



--------------------------------------------------------------------------------

“Permitted Unsecured Indebtedness” means:

(a) unsecured Indebtedness in the form of bridge loans, senior notes or other
debt securities on substantially the terms and conditions set forth in the
Commitment Letter dated May 16, 2012, as amended, among the Lead Arrangers,
certain Affiliates of the Lead Arrangers and Boyd; and

(b) such other unsecured Indebtedness of the Borrower in the form of bridge
loans, senior notes or other debt securities, provided that any such
Indebtedness pursuant to this clause (b) (i) shall have a maturity date at least
six months after the Maturity Date, (ii) shall have a weighted average life to
maturity longer than the weighted average life to maturity of the Obligations
and of any Permitted Unsecured Indebtedness being refinanced and (iii) shall
have covenants no more restrictive than (x) those in this Agreement as in effect
at the time of the issuance or incurrence thereof and (y) in the case of any
Permitted Unsecured Indebtedness issued to refinance existing Permitted
Unsecured Indebtedness, those in the documents governing the Indebtedness being
refinanced;

provided, that (A) in the case of any such Indebtedness to be issued on or prior
to the Funding Date, shall be in an aggregate principal amount not to exceed
$350,000,000 and (B) in the case of any such Indebtedness to be issued on or
after the Funding Date, shall not cause the aggregate principal amount of all
Permitted Unsecured Indebtedness (after giving effect to the repayment or
redemption of any Indebtedness being refinanced thereby) to exceed the sum of
$350,000,000 plus the aggregate amount of any accrued and unpaid interest,
make-whole and redemption premiums, and customary fees and expenses incurred in
connection with the refinancing of any Permitted Unsecured Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PGP” has the meaning specified in the recitals hereto.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan) established by the Borrower or to which the
Borrower is required to contribute on behalf of any of its employees or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, established by any ERISA Affiliate or to which any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Plan of Reorganization” has the meaning specified in Section 9.05(b)(iii).

“Platform” has the meaning specified in Section 7.02.

“Pledged Properties” means all real property interests underlying (i) the
Diamond Jo Casino, (ii) the Evangeline Downs Racetrack and Casino, (iii) the
Port Allen OTB, (iv) the Diamond Jo Worth Casino, (v) the Amelia Belle Casino,
(vi) the Kansas Star Casino, (xii) any Ventures pledged pursuant to
Section 7.13, and all property subject to the Liens of the First Preferred Ship
Mortgage, together in each case with all fixtures, personal property and other
improvements now existing or to be constructed on any of such properties
(exclusive of any Gaming Licenses or equipment to the extent the pledge thereof
is prohibited by local law or contract).

 

26



--------------------------------------------------------------------------------

“Port Allen OTB” means the off-track betting parlor owned by EVD and located in
Port Allen, Louisiana.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Public Lender” has the meaning specified in Section 7.02.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Reinvest” means the application of funds for any of the following purposes:
(i) to reinvest in Property (other than cash, cash equivalents or securities) to
be owned by the Borrower or a Restricted Subsidiary and used in a business
permitted by Section 8.07, (ii) to pay the costs of improving, restoring,
replacing or developing any Property owned by the Borrower or a Restricted
Subsidiary which is used in a business permitted by Section 8.07 or (iii) to
fund one or more investments in any other Person engaged primarily in a business
permitted by Section 8.07 (including the acquisition from third parties of
Equity Interests of such Person) as a result of which such other Person becomes
a Restricted Subsidiary. For the avoidance of doubt, funds expended by the
Borrower or any of its Subsidiaries for any of the foregoing purposes after the
applicable Disposition or the Extraordinary Loss, regardless of the timing of
receipt of any insurance proceeds or other payment that is included in the
computation of Net Cash Proceeds, shall be included in the computation of funds
that have been Reinvested.

“Related Business” means the business conducted (or proposed to be conducted) by
Peninsula and its Subsidiaries in connection with any Gaming Facility and any
and all reasonably related businesses necessary for, in support, furtherance or
anticipation of and/or ancillary to or in preparation for, such business
including, without limitation, the development, expansion or operation of any
Gaming Facility (including any resort, resort/hotel, residential, internet
gaming, horse racing track, or land-based, dockside, riverboat or other type of
casino), owned, or to be owned, leased or managed by Peninsula or one of its
Subsidiaries.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Related Period” means the preceding fiscal quarter, fiscal year to date, or the
preceding fiscal year, as applicable.

“Removal Effective Date” has the meaning specified in Section 10.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

27



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Required Revolving Lenders” means, at any time, Lenders having unused Revolving
Credit Commitments and Revolving Credit Exposure representing more than 50% of
the aggregate unused Revolving Credit Commitments and Revolving Credit Exposure
of all Lenders at such time. The Revolving Credit Commitments and Revolving
Credit Exposure of any Defaulting Lender shall be disregarded in determining
Required Revolving Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Required Term B Lenders” means, at any time, Lenders holding more than 50% of
the Term B Facility at such time. The portion of the Term B Facility held by any
Defaulting Lender shall be disregarded in determining Required Term B Lenders at
any time.

“Resignation Effective Date” has the meaning specified in Section 10.06(a).

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer or treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrower or any Restricted Subsidiary, (b) any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest or of any option, warrant or other right to acquire any such
capital stock or other Equity Interest, or (c) any prepayment, redemption,
purchase, defeasance or other satisfaction prior to the scheduled maturity
thereof of Permitted Unsecured Indebtedness, excluding a refinancing of such
Indebtedness permitted by this Agreement.

 

28



--------------------------------------------------------------------------------

“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Revolving Credit Lender’s name in the column labeled “Revolving Credit
Commitment” on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Revolving Credit Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time, as such
amount may be decreased pursuant to Section 2.06 or increased pursuant to
Section 2.14.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have been
terminated, has any Revolving Credit Exposure at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“Revolving Note” means a promissory note made by the Borrower to a Revolving
Credit Lender evidencing that Lender’s Revolving Credit Commitment,
substantially in the form of Exhibit C-1, either as originally executed or as
the same may from time to time be supplemented, modified, amended, renewed or
extended.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract permitted
hereunder that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 10.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

 

29



--------------------------------------------------------------------------------

“Security Agreement” has the meaning specified in Section 4.02(a)(iv).

“Significant Subsidiary” means each Restricted Subsidiary (including such
Restricted Subsidiary’s interest in its direct and indirect Restricted
Subsidiaries) of the Borrower that

(a) accounted for at least 5% of Consolidated Gross Revenue of the Borrower and
its Restricted Subsidiaries or 5% of Consolidated Adjusted EBITDA of the
Borrower and its Restricted Subsidiaries, in each case for the four fiscal
quarters of the Borrower ending on the last day of the last fiscal quarter of
the Borrower immediately preceding the date as of which any such determination
is made, or

(b) has assets which represent at least 5% of the Consolidated Total Assets of
the Borrower and its Restricted Subsidiaries as of the last day of the last
fiscal quarter of the Borrower immediately preceding the date as of which any
such determination is made, or

(c) owns Pledged Property or any other Property that is required to be Pledged
Property pursuant to Section 7.13,

all of which, with respect to clauses (a) and (b), shall be as reflected on the
financial statements of the Borrower for the period, or as of the date, in
question, adjusted for the pro forma effect of any Restricted Subsidiary
acquired (or disposed of) by the Borrower during such period or concurrently
with the date as of which such determination is made. Notwithstanding the
foregoing, the term Significant Subsidiary shall exclude any Subsidiary that
would not be a Significant Subsidiary other than as a result of its Equity
Interests in one or more Persons that are not Subsidiaries or that are
Unrestricted Subsidiaries.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subordinated Indebtedness” means all unsecured Indebtedness of the Borrower for
money borrowed which is subordinated, upon terms reasonably satisfactory to the
Administrative Agent, in right of payment to the payment in full in cash of all
Obligations.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are

 

30



--------------------------------------------------------------------------------

at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. For the avoidance of doubt, regardless of the fact that as of the
Closing Date, Kansas Star owns a majority of the interests of KSC Lodging, L.C.,
so long as Kansas Star’s rights with respect to the election of the Manager of
KSC Lodging, L.C. is a consent right, as opposed to a voting right, KSC Lodging,
L.C. shall not constitute a “Subsidiary”.

“Supermajority Revolving Lenders” means, at any time, Lenders having unused
Revolving Credit Commitments and Revolving Credit Exposure representing more
than 85% of the aggregate unused Revolving Credit Commitments and Revolving
Credit Exposure of all Lenders at such time. The Revolving Credit Commitments
and Revolving Credit Exposure of any Defaulting Lender shall be disregarded in
determining Supermajority Revolving Lenders at any time; provided that, the
amount of any participation in any Swing Line Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“SWIFT” has the meaning specified in Section 2.03(f).

 

31



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means the promissory note made by the Borrower to the Swing
Line Lender, substantially in the form of Exhibit C-3, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed or extended.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax Amount” means, with respect to Peninsula relative to any tax period,
(a) the U.S. federal, state and local income taxes that would have been payable
for such tax period by Peninsula and its Restricted Subsidiaries (the “Peninsula
Group”) if the Peninsula Group were a stand-alone income tax group for all tax
periods ending after the date hereof (and the foregoing stand-alone group
treatment shall apply to all transactions between members of the Peninsula Group
(on the one hand) and Affiliates of Boyd that are not members of the Peninsula
Group (on the other hand) other than any sales that result in “deferred
intercompany gain” or “deferred intercompany loss” for purposes of Section 1502
of the Code, determined in accordance with relevant U.S. federal, state or local
income tax statutes and regulations, minus (b) the amount of any such U.S.
federal, state or local income taxes paid directly by members of the Peninsula
Group for such tax period, plus (c) without duplication for any amounts
determined under clauses (a) or (b), the amount of any incremental stand-alone
U.S. federal, state or local income taxes that would have been assessed in
respect of members of the Peninsula Group in connection with audit adjustments
after the date hereof made as a result of federal, state or local income tax
examinations (less any portion of such amounts paid directly by members of the
Peninsula Group).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

32



--------------------------------------------------------------------------------

“Temporary Cash Investments” means any of the following:

(a) Investments in U.S. Government Obligations maturing within 90 days of the
date of acquisition thereof,

(b) Investments in time deposit accounts, certificates of deposit and money
market deposits maturing within 90 days of the date of acquisition thereof
issued by a bank or trust company which is organized under the laws of the
United States of America or any state thereof having capital, surplus and
undivided profits aggregating in excess of $500,000,000 and whose long-term debt
is rated “A-3” or higher, “A-“ or higher or “A-“ or higher according to Moody’s,
S&P or Fitch Credit Rating Co. (or such similar equivalent rating by at least
one “nationally recognized statistical rating organization” (as defined in Rule
436 under the Securities Act)), respectively,

(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above,

(d) Investments in commercial paper, maturing not more than 90 days after the
date of acquisition, issued by a corporation (other than Peninsula or an
Affiliate of Peninsula) organized and in existence under the laws of the United
States of America with a rating at the time as of which any Investment therein
is made of “P-1” (or higher) according to Moody’s, “A-1” (or higher) according
to S&P or “A-1” (or higher) according to Fitch Credit Rating Co. (or such
similar equivalent rating by at least one “nationally recognized statistical
rating organization” (as defined in Rule 436 under the Securities Act)), and

(e) Investments in money market funds substantially all of whose assets comprise
securities of the types described in clauses (a) through (d) above.

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name in the column labeled “Term B Commitment” on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Term B Enforcement Date” means the date which is 120 days after the occurrence
of both (A) a Material Event of Default and (B) the Administrative Agent’s
receipt of a written notice from a Term B Lender certifying that such an Event
of Default has occurred and is continuing, provided that the Term B Enforcement
Date shall be stayed and shall not occur and shall be deemed not to have
occurred (1) at any time the Administrative Agent has commenced and is
diligently pursuing any enforcement action with respect to the Collateral or
(2) at any time a Loan Party which has granted a security interest in such
Collateral is then a debtor under or with respect to (or otherwise subject to)
any Insolvency or Liquidation Proceeding.

“Term B Facility” means, at any time, (a) on or prior to the Funding Date, the
aggregate amount of the Term B Commitments at such time, and (b) thereafter, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time, in each case as such amount may be decreased pursuant to
Section 2.06(b) or increased pursuant to Section 2.14.

 

33



--------------------------------------------------------------------------------

“Term B Lender” means at any time, (a) on or prior to the Funding Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Funding Date, any Lender that holds Term B Loans at such time.

“Term B Loan” has the meaning specified in Section 2.01(b).

“Term B Note” means a promissory note of the Borrower payable to the order of
any Term B Lender, substantially in the form of Exhibit C-2, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term B Loan made
by such Lender, either as originally executed or as the same may from time to
time be supplemented, modified, amended, renewed or extended.

“Threshold Amount” means $25,000,000.

“Title Company” means Fidelity National Title Insurance Company or such other
title insurance company as may be reasonably acceptable to the Administrative
Agent.

“Title Policies” has the meaning specified in Section 4.02(a)(v)(B).

“Total Credit Exposure” means, as to any Lender at any time, the sum of the
unused Commitments, Revolving Credit Exposure and the aggregate principal amount
of outstanding Term B Loans of such Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans and all L/C Obligations.

“Tranche” means the Revolving Credit Loans or Revolving Credit Commitments, as
applicable, on one hand, and the Term B Loans, on the other hand.

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the consummation of the Merger, (c) the refinancing
of certain outstanding Indebtedness of Peninsula and its Subsidiaries and the
termination of all commitments with respect thereto, and (d) the payment of the
fees and expenses incurred in connection with the consummation of the foregoing.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

34



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary that, at or prior to the time of
determination, shall have been so designated in a written notice from the
Borrower to the Administrative Agent and any Subsidiary of an Unrestricted
Subsidiary; provided, that (a) both before and after giving pro forma effect to
any such designation (i) no Default or Event of Default would then exist and
(ii) the Borrower would have been in pro forma compliance with Section 8.11 on
the last day of the fiscal quarter most recently ended if such designation had
been made on such date, (b) such Subsidiary (other than a bwin Subsidiary) is
not a Significant Subsidiary, (c) such Subsidiary is not a guarantor in respect
of any Permitted Unsecured Indebtedness or a borrower, issuer or guarantor in
respect of any Indebtedness outstanding pursuant to Section 8.03(i), and
(d) such Subsidiary or any of its subsidiaries does not hold any Indebtedness or
Equity Interests of, or any Lien on any assets of, the Borrower or any
Restricted Subsidiary. If, at any time, any Unrestricted Subsidiary would fail
to meet the requirements set forth in clauses (c) or (d) of the proviso in the
preceding sentence, it shall thereafter cease to be an Unrestricted Subsidiary
for purposes of this Agreement. The Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided, that both
before and after giving pro forma effect to any such designation, (i) no Default
or Event of Default would then exist and (ii) the Borrower would have been in
pro forma compliance with Section 8.11 on the last day of the fiscal quarter
most recently ended if such designation had been made on such date.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(c).

“Venture” means any casino, hotel, casino/hotel, resort, resort/hotel, retail,
residential, riverboat, riverboat/dockside casino, horse racing track,
entertainment center or similar facility (or any site or proposed site for any
of the foregoing), and any and all reasonably related businesses necessary for,
in support, furtherance or anticipation of and/or ancillary to or in preparation
for, any such business, including off-track betting facilities and golf courses.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document)

 

35



--------------------------------------------------------------------------------

shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (B) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation

 

36



--------------------------------------------------------------------------------

between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans.

(a) Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make revolving loans
(each such loan, a “Revolving Credit Loan”) to the Borrower from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Committed
Borrowing, (i) the Total Revolving Outstandings shall not exceed the aggregate
Revolving Credit Commitments, and (ii) the Revolving Credit Exposure of any
Revolving Credit Lender shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment. Within the limits of each Revolving Credit Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(a), prepay under
Section 2.05, and reborrow under this Section 2.01(a). Revolving Credit Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b) Term B Loans. Subject to the terms and conditions set forth herein, each
Term B Lender severally agrees to make a single term loan (each such loan, a
“Term B Loan”) to the Borrower on the Funding Date in an aggregate amount not to
exceed the amount of such Term B Lender’s Term B Commitment. The Term B
Borrowing shall consist of Term B Loans made

 

37



--------------------------------------------------------------------------------

simultaneously by the Term B Lenders in accordance with their respective Term B
Commitments. Amounts borrowed under this Section 2.01(b) and repaid or prepaid
may not be reborrowed. Term B Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and
(ii) on the requested date of any Borrowing of Base Rate Committed Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
under any Facility having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders in respect of such Facility of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 a.m. three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof or such
other amount as corresponds to any Loan payment. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Committed Loans shall be in a principal amount of $100,000 or a whole multiple
of $100,000 in excess thereof or such other amount as corresponds to any Loan
payment. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, (v) whether the Committed Loans to be borrowed,
converted or continued are Revolving Credit Loans or Term B Loans and (vi) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 

38



--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 or 4.03, as applicable (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, (i) no Revolving Credit Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Revolving Lenders and (ii) no Term B Loans may be
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Term B Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the applicable Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Funding Date until the

 

39



--------------------------------------------------------------------------------

Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrower or its Restricted Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Restricted Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the aggregate Revolving Credit Commitments, (y) the Revolving Credit
Exposure of any Revolving Credit Lender shall not exceed such Lender’s Revolving
Credit Commitment, and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if the expiry date of
the requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all the Revolving Credit Lenders have approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Funding Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Funding Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $25,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

 

40



--------------------------------------------------------------------------------

(E) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed

 

41



--------------------------------------------------------------------------------

issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer: (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Restricted
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Revolving Percentage times the amount
of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer

 

42



--------------------------------------------------------------------------------

to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 or 4.03, as
applicable, is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Percentage of such
Unreimbursed Amount. In such event, the Borrower shall be deemed to have
requested a Committed Borrowing of Base Rate Loans under the Revolving Credit
Facility to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02 or 4.03, as applicable (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed

 

43



--------------------------------------------------------------------------------

Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Loan to the Borrower that is
a Revolving Credit Loan in such amount. The Administrative Agent shall remit the
funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 or 4.03, as applicable, cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Applicable Revolving Percentage of such amount shall be solely
for the account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against the L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 or 4.03, as applicable (other than
delivery by the Borrower of a Committed Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Revolving Credit Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking

 

44



--------------------------------------------------------------------------------

industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the L/C Issuer in connection with the
foregoing. If such Revolving Credit Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Credit
Lender’s Revolving Credit Loan included in the relevant Committed Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving Credit Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Applicable Revolving
Percentage thereof in the same funds as those received by the Administrative
Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause (ii) shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

45



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Required Revolving Lenders or Revolving Credit
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.

 

46



--------------------------------------------------------------------------------

The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance, subject to
Section 2.16, with its Applicable Revolving Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) (i) for each commercial Letter of Credit equal to
50% of the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit, and (ii) for each standby Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March,

 

47



--------------------------------------------------------------------------------

June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee (i) with respect to each commercial Letter of Credit, at the rate specified
in the Agency Fee Letter, computed on the amount of such Letter of Credit, and
payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between the Borrower and the L/C Issuer, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Borrower shall be obligated
to reimburse the L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit at the Borrower’s request for the account of Restricted Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any

 

48



--------------------------------------------------------------------------------

time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Revolving
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Revolving Credit Lender acting as the Swing Line Lender, may
exceed the amount of such Revolving Credit Lender’s Revolving Credit Commitment;
provided, however, that (x) after giving effect to any Swing Line Loan, (i) the
Total Revolving Outstandings shall not exceed the aggregate Revolving Credit
Commitments, and (ii) the Revolving Credit Exposure of any Revolving Credit
Lender shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment, (y) the Borrower shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan, and (z) the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Immediately upon the making
of a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Lender’s Applicable Revolving Percentage times the amount of
such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Committed

 

49



--------------------------------------------------------------------------------

Loan in an amount equal to such Revolving Credit Lender’s Applicable Revolving
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02 or 4.03, as applicable. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Revolving Credit Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Credit Lender’s
Revolving Credit Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 or 4.03, as applicable. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

 

50



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Percentage
thereof in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Percentage of any Swing Line Loan, interest in
respect of such Applicable Revolving Percentage shall be solely for the account
of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty

 

51



--------------------------------------------------------------------------------

(except as set forth in the second proviso to this sentence or as otherwise
agreed with any Lenders in respect of any increase in the Facilities pursuant to
Section 2.14); provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $100,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding; provided, further, that, in the event of a full or partial
prepayment of Term B Loans during the first year after the Funding Date through
the issuance of any Indebtedness having a lower interest rate than the interest
rate payable in respect of the Term B Loans, such prepayment shall include a
premium in an amount equal to 1.00% of the principal amount so prepaid. Each
such notice shall specify the date and amount of such prepayment, the Type(s) of
Committed Loans to be prepaid, whether the Committed Loans to be repaid are
Revolving Credit Loans or Term B Loans and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.16, each such
prepayment shall be applied to the Committed Loans of the Lenders in respect of
the applicable Facility in accordance with their respective Applicable
Percentages.

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 2:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If for any reason the Total Revolving Outstandings at any time exceed the
aggregate Revolving Credit Commitments then in effect, the Borrower shall
immediately prepay Revolving Credit Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans, the Total Revolving Outstandings
exceed the aggregate Revolving Credit Commitments then in effect.

(d) Within five Business Days after the receipt by the Borrower or any of its
Restricted Subsidiaries of Net Cash Proceeds of any Disposition (other than
Dispositions expressly permitted under Section 8.05(a)-(d) or (j)) or from any
Extraordinary Loss from and after the Funding Date, the Borrower shall repay
Loans in an aggregate principal amount equal to 100% of such Net Cash Proceeds
(such prepayments to be applied as set forth in clause (g)

 

52



--------------------------------------------------------------------------------

below); provided, that if the Borrower shall certify at the time of such receipt
that it or any of its Restricted Subsidiaries intends to Reinvest such Net Cash
Proceeds, the Borrower or such Restricted Subsidiary may use such Net Cash
Proceeds for such purposes; provided further, that to the extent the Borrower or
such Restricted Subsidiary shall not have Reinvested 100% of such Net Cash
Proceeds by not later than 270 days after the receipt thereof, the Borrower
shall use any such remaining Net Cash Proceeds to repay Loans on such date; and
provided, further, that the Borrower shall not be required to repay Loans
pursuant to this clause (d) unless and until the aggregate amount of Net Cash
Proceeds the Borrower is required to use to prepay Loans pursuant to this clause
(d) is equal to or greater than $25,000,000 (and at such time, the Borrower
shall prepay the Loans using all such Net Cash Proceeds).

(e) Within five Business Days after financial statements have been delivered
pursuant to Section 7.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 7.02(b), beginning with the fiscal year ending
December 31, 2013, the Borrower shall prepay an aggregate principal amount of
Loans equal to (i) 50% of Excess Cash Flow for the fiscal year covered by such
financial statements (such prepayments to be applied as set forth in clause
(g) below) minus (ii) the aggregate amount of voluntary prepayments of Term B
Loans made during such fiscal year pursuant to Section 2.05(a).

(f) On the date of any reduction of the Commitments pursuant to Section 2.06(b),
(i) if the Total Revolving Outstandings exceed the aggregate Revolving Credit
Commitments after giving effect to such reduction, the Borrower shall
immediately prepay Revolving Credit Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess, and (ii) if the
aggregate outstanding principal amount of the Term B Loans exceeds the Term B
Facility after giving effect to such reduction, the Borrower shall immediately
prepay Term B Loans in an amount equal to such excess.

(g) All prepayments of Loans made pursuant to clauses (d) or (e) of this
Section 2.05 shall be applied first, ratably to the Term B Loans and to any
incremental term loan tranche (other than any Junior Term Tranche), second, once
the Term B Loans and any incremental term loan tranche (other than any Junior
Term Tranche) have been repaid in full, ratably to repay the Revolving Credit
Loans and reduce the Revolving Credit Facility and third, once the Term B Loans,
any incremental term loan tranche (other than any Junior Term Tranche) and the
Revolving Credit Loans have been repaid in full and the Revolving Credit
Commitments have been terminated, ratably to any Junior Term Tranches.

(h) All prepayments of Term B Loans shall be applied to the scheduled
installments of Term B Loans ratably in accordance with the maturity thereof.

2.06 Termination or Reduction of Commitments.

(a) The Borrower may, upon notice to the Administrative Agent, terminate the
aggregate Revolving Credit Commitments, or from time to time permanently reduce
the aggregate Revolving Credit Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of such termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not

 

53



--------------------------------------------------------------------------------

terminate or reduce the aggregate Revolving Credit Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the aggregate Revolving Credit Commitments, and
(iv) if, after giving effect to any reduction of the aggregate Revolving Credit
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the aggregate Revolving Credit Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the aggregate Revolving Credit Commitments. All fees accrued until the
effective date of any termination of the aggregate Revolving Credit Commitments
shall be paid on the effective date of such termination.

(b) In the event that the aggregate purchase price in connection with the Merger
is reduced (except as contemplated by the Merger Agreement as in effect on
May 16, 2012), the Term B Commitments shall be reduced on the date of such
adjustment but in no event later than the Funding Date by an amount equal to the
amount of such purchase price reduction, such reduction to be applied ratably to
the Term B Lenders’ Term B Commitments.

2.07 Repayment of Loans.

(a) The Borrower shall repay to the Revolving Credit Lenders on the Maturity
Date the aggregate principal amount of Revolving Credit Loans outstanding on
such date.

(b) The Borrower shall repay to the Swing Line Lender each Swing Line Loan on
the earlier to occur of (i) the request of the Swing Line Lender pursuant to
Section 2.04(c) and (ii) the Maturity Date.

(c) Commencing March 31, 2013, the Borrower shall repay to the Term B Lenders
the aggregate principal amount of all Term B Loans outstanding on the last day
of each March, June, September and December in an amount equal to 0.25% of the
initial aggregate principal amount of the Term B Loans, with the final principal
repayment installment of the Term B Loans payable on the Maturity Date, which
final payment shall be in an amount equal to the aggregate principal amount of
all Term B Loans outstanding on such date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility;
(ii) each Base Rate Committed Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Overnight Eurodollar Rate (as defined in the Swing Line Note) plus
the Applicable Rate for Eurodollar Rate Loans under the Revolving Credit
Facility or any other rate as the Borrower and the Swing Line Lender may agree.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

54



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Revolving Lenders or the Required Term B
Lenders, as appropriate, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Revolving Lenders or the Required Term B
Lenders, as appropriate, while any Event of Default exists (other than as set
forth in clauses (b)(i) and (b)(ii) above), the Borrower shall pay interest on
the principal amount of all outstanding Obligations owing to such Lenders
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. During the Availability Period, the Borrower shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Percentage, a commitment fee equal to
0.50% times the actual daily amount by which the aggregate Revolving Credit
Commitments exceed the sum of (i) the Outstanding Amount of Revolving Credit
Loans and (ii) the Outstanding Amount of L/C Obligations, subject to adjustment
as provided in Section 2.16. For the avoidance of doubt, the Outstanding Amount
of Swing Line Loans shall not be counted towards or considered usage of the
aggregate Revolving Credit Commitments for purposes of determining the
commitment fee. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Funding Date, and on the
last day of the Availability Period.

(b) Other Fees. (i) The Borrower shall pay to the Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter and in the Agency Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

55



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

56



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to such Borrowing. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such

 

57



--------------------------------------------------------------------------------

date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the applicable Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other
applicable Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.15, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to the Borrower
or any Affiliate thereof (as to which the provisions of this Section 2.13 shall
apply).

 

58



--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time request an increase in the Facilities (which increase may take
the form of new term loan tranches or increases to the Term B Facility or the
Revolving Credit Facility) by an amount (for all such requests) not exceeding
$65,000,000; provided that (i) any such request for an increase to the Revolving
Credit Facility shall be in a minimum amount of $5,000,000, (ii) any such
request for an increase which take the form of new term loan tranches or an
increase to the Term B Facility shall be in a minimum amount of $25,000,000,
(iii) the aggregate amount of such increases which increase the amount of the
Revolving Credit Facility shall not exceed $15,000,000 and (iv) the aggregate
amount of such increases which take the form of new term loan tranches or
increases to the Term B Facility shall not exceed $50,000,000.

(b) Notification by Administrative Agent; Additional Lenders. Any increases in
the Facilities may, at the option of the Borrower, be provided by existing
Lenders or, subject to the approval of the Administrative Agent, the L/C Issuer
and the Swing Line Lender (which approvals shall not be unreasonably withheld),
the Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel. The Administrative Agent shall have the
right to approve all Lenders in connection with any increases in the Revolving
Credit Facility, which approval shall not be unreasonably withheld, delayed or
conditioned. For the avoidance of doubt, no existing Lender shall have any
obligation to provide any portion of any increase in the Facilities.

 

59



--------------------------------------------------------------------------------

(c) Effective Date and Allocations. If the Facilities are increased in
accordance with this Section 2.14, the Administrative Agent and the Borrower
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(d) Conditions to Effectiveness of Increase. As conditions precedent to such
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
(y) in the case of the Borrower, certifying that, before and after giving effect
to such increase, (A) the representations and warranties contained in Article V
and in Article VI and the other Loan Documents are true and correct on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 7.01, and (B) no Default exists, (ii) after giving effect to the
proposed increase on the Increase Effective Date, the Consolidated Leverage
Ratio would not exceed (x) the ratio required under Section 8.11(a) for the
fiscal quarter for which financial statements shall have been delivered pursuant
to Section 7.01 minus (y) 0.25, and (iii) to the extent that the increase of the
Facilities shall take the form of an incremental term loan tranche, (A) this
Agreement shall be amended, in form and substance satisfactory to the
Administrative Agent, to reflect the addition of such term loan tranche,
including to effect the provisions contemplated by clauses (D) and (F) below,
(B) the maturity date applicable to such term loan tranche shall be on or after
the Maturity Date, (C) the weighted average life to maturity of such term loan
tranche shall be no shorter than the weighted average life to maturity of the
Term B Facility, (D) in the event that the interest margins for such term loan
tranche (except in the case of any Junior Term Tranche) are greater than the
Applicable Rate for the Term B Facility by more than 0.25%, the Applicable Rate
for the Term B Facility shall be increased to the extent necessary so that the
interest margins for such term loan tranche (and any other term loan tranche)
are not more than 0.25% higher than the Applicable Rate for the Term B Facility
(and the Applicable Rate for the Revolving Credit Facility shall be increased by
the same amount (in basis points) as such increase in the Applicable Rate for
the Term B Facility), (E) in the case of any Junior Term Tranche, (1) the
lenders in respect of such tranche shall have entered into an intercreditor
agreement with the Administrative Agent pursuant to which the Junior Term
Tranche shall have agreed to subordinate (x) the obligations of the Loan Parties
in respect of such Junior Term Tranche in right of payment to the payment in
full in cash of all Obligations and (y) the Liens securing the Junior Term
Tranche to the Liens securing the Obligations, in each case on terms
satisfactory to the Administrative Agent and (2) the Loan Parties shall have
delivered a new set of collateral documents to the Collateral Agent for the
benefit of the lenders under such Junior Term Tranche in form and substance
similar to the Collateral Documents in respect of the Obligations and otherwise
satisfactory to the Collateral Agent, (F) in the case of any Pari Passu Term
Tranche, such tranche shall rank equally in right of payment with the Term B
Facility, including without limitation pursuant to Section 2.05 and Article IX
and (G) any other terms and provisions applicable to such incremental term loan
tranche shall be reasonably satisfactory to the Administrative Agent. For
purposes of determining interest margins

 

60



--------------------------------------------------------------------------------

applicable to the Term B Facility and any incremental term loan tranche for
purposes of clause (D) above, (x) original issue discount (“OID”) or upfront
fees (which shall be deemed to constitute like amounts of OID) payable by the
Borrower for the account of the Lenders under the Term B Facility or the lender
under such incremental term loan tranche in the primary syndication thereof
shall be included (with OID being equated to interest based on an assumed
four-year life to maturity), (y) customary arrangement or commitment fees
payable to the Lead Arrangers (or their affiliates) in connection with the Term
B Facility or to one or more arrangers (or their affiliates) of such incremental
term loan tranche shall be excluded, and (z) if the LIBOR or Base Rate floor for
such incremental term loan tranche is greater than the LIBOR Floor or Base Rate
Floor, respectively, for the existing Term B Facility, the amount by which the
interest margins for such term loan tranche are greater than the Applicable Rate
for the Term B Facility shall be deemed to be increased by the amount by which
such LIBOR or Base Rate floor for such incremental term loan tranche exceeds the
LIBOR Floor or Base Rate Floor, respectively, for the Term B Facility. The
Borrower shall prepay any Committed Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Committed Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section 2.14.

(e) Conflicting Provisions. This Section 2.14 shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 9.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any written request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by a Defaulting Lender). All Cash
Collateral (other than credit support not constituting

 

61



--------------------------------------------------------------------------------

funds subject to deposit) shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America. The Borrower shall pay on demand therefor
from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders”, “Required
Revolving Lenders”, “Required Term Lenders” and Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth,

 

62



--------------------------------------------------------------------------------

as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 or
4.03, as applicable, were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Obligations owed to, all Non-Defaulting
Lenders under the applicable Facility on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Obligations owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swing Line Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments hereunder without giving effect
to Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) or (b) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Revolving Credit Lender is a Defaulting Lender
only to the extent allocable to its Applicable Revolving Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.15.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

 

63



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentage
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.02 or 4.03, as
applicable, are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

64



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

65



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (y) the
Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or the Borrower in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

66



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

a. in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

67



--------------------------------------------------------------------------------

b. executed originals of IRS Form W-8ECI;

c. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

d. to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

68



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This subsection shall not be construed to
require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

69



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Committed Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

70



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

71



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

 

72



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, and such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), then the Borrower may replace such Lender in accordance with
Section 11.13.

 

73



--------------------------------------------------------------------------------

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Facilities, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions of Closing and Effectiveness. The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders (unless otherwise specified):

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Initial Borrower;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Initial Borrower and
the Initial Guarantor as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Person is a party;

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each of the Initial Borrower and the Initial
Guarantor is duly organized or formed, and is validly existing, in good standing
and qualified to engage in business in the jurisdiction of its organization;

(iv) evidence that Boyd Acquisition I shall have received a capital contribution
from Boyd in an amount of not less than $200,000,000;

(v) any such information contemplated by Section 11.18 to the extent any Lender
has requested such information from the Initial Borrower at least ten Business
Days prior to the Closing Date;

 

74



--------------------------------------------------------------------------------

(vi) a security agreement (the “Initial Security Agreement”), duly executed by
the Initial Borrower and the Initial Guarantor in favor of the Collateral Agent
in substantially the form of Exhibit J-1, covering all of the Initial Borrower’s
personal property of every kind and description, but (x) only to the extent
permitted by applicable Law and contract, and (y) excluding Gaming Licenses,
motor vehicles and aircraft, together with:

(A) acknowledgment copies of properly filed Uniform Commercial Code financing
statements (Form UCC-1), dated prior to the Closing Date, or such other evidence
of filing as may be acceptable to the Collateral Agent, naming the Initial
Borrower and the Initial Guarantor as the debtor, and the Collateral Agent on
behalf of the Secured Parties, as the secured party, or other similar
instruments or documents, filed under the Uniform Commercial Code of all
jurisdictions as may be necessary or, in the opinion of the Collateral Agent,
desirable to perfect the security interest of the Collateral Agent pursuant to
the Initial Security Agreement;

(B) Uniform Commercial Code termination statements necessary to release all
Liens and other rights of any Person securing any existing Liens (other than
Permitted Liens) on assets of the Initial Borrower and the Initial Guarantor;
and

(C) certified copies of Uniform Commercial Code Requests for Information or
Copies (Form UCC-3), or a similar search report certified by a party acceptable
to the Collateral Agent, dated a date reasonably near to the Closing Date,
listing all effective financing statements which name the Initial Borrower or
the Initial Guarantor (under their present names and any previous names) as the
debtor and which are filed in the jurisdictions in which filings were made
pursuant to clause (vi)(A) above, together with copies of such financing
statements (none of which shall cover any Collateral described in the Initial
Security Agreement except as permitted by Section 8.01);

(vii) a guaranty agreement (the “Initial Guaranty”) in substantially the form of
Exhibit F-1, duly executed by the Initial Guarantor;

(viii) a favorable opinion of Morrison & Foerster LLP, counsel to the Initial
Borrower and the Initial Guarantor, addressed to the Administrative Agent, the
Collateral Agent and each Lender, as to the matters set forth in Exhibit G-1 and
otherwise reasonably satisfactory to the Administrative Agent and its counsel;
and

(ix) a certificate of a Responsible Officer of the Initial Borrower stating
(A) (x) that it has received all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Initial Borrower
and the Initial Guarantor and the validity against each of the Initial Borrower
and the Initial Guarantor of the Loan Documents to which it is a party, and
(y) that such consents, licenses and approvals are in full force and effect, or
(B) that no such consents, licenses or approvals are required.

 

75



--------------------------------------------------------------------------------

4.02 Conditions to Funding Date and Initial Credit Extension. The obligation of
the L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following (or confirmation
satisfactory to it that it shall receive the following substantially
contemporaneously), each of which shall be originals or facsimilies (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Funding Date (or,
in the case of certificates of governmental officials, a recent date before the
Funding Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders (unless otherwise specified):

(i) executed counterparts of an assumption agreement (the “Funding Date
Assumption”) in substantially the form of Exhibit I;

(ii) a Note executed by Peninsula in favor of each Lender requesting a Note;

(iii) a guaranty agreement (the “Guaranty”) in substantially the form of Exhibit
F-2, duly executed by each Restricted Subsidiary of Peninsula;

(iv) a pledge and security agreement (the “Security Agreement”), duly executed
by Peninsula and each of its Restricted Subsidiaries in favor of the Collateral
Agent in substantially the form of Exhibit J-2, covering all of each such
Person’s equipment, gaming devices and associated equipment, fixtures,
furnishings, inventory, accounts, intangibles, investment property (including,
without limitation, Peninsula’s Equity Interests in Diamond Jo, LLC, Diamond Jo
Worth, LLC, The Old Evangeline Downs, L.L.C., Belle of Orleans, L.L.C., Kansas
Star Casino, LLC and Peninsula Gaming Corp.) and other personal property of
every kind and description, including, to the extent permitted by the terms of
the financing or leasing agreements applicable thereto, all furniture, fixtures
and equipment that are financed or leased, and all other personal property but
in each case (x) only to the extent permitted by applicable Law and contract,
and (y) excluding Gaming Licenses, motor vehicles and aircraft, together with:

(A) the concurrent filing of Uniform Commercial Code financing statements (Form
UCC-1) naming each of the Loan Parties (other than the Initial Borrower), as
appropriate, as the debtor, and the Collateral Agent on behalf of the Secured
Parties, as the secured party, or other similar instruments or documents, under
the Uniform Commercial Code of all jurisdictions as may be necessary or, in the
opinion of the Collateral Agent, desirable to perfect the security interest of
the Collateral Agent pursuant to the Security Agreement;

 

76



--------------------------------------------------------------------------------

(B) Uniform Commercial Code termination statements necessary to release all
Liens and other rights of any Person securing any existing Liens (other than
Permitted Liens);

(C) certified copies of Uniform Commercial Code Requests for Information or
Copies (Form UCC-3), or a similar search report certified by a party acceptable
to the Collateral Agent, dated a date reasonably near to the Funding Date,
listing all effective financing statements which name any of the Loan Parties
other than the Initial Borrower (under their present names and any names of such
entity within the five year period ending on the Funding Date) as the debtor and
which are filed in the jurisdictions in which filings were made pursuant to
clause (iv)(A) above, together with copies of such financing statements (none of
which shall cover any Collateral described in the Security Agreement except as
permitted by Section 8.01);

(D) certificates representing the pledged securities referred to therein
accompanied by undated stock powers executed in blank; and

(E) all instruments and documents required to be delivered to the Collateral
Agent pursuant to the Security Agreement;

(v) executed counterparts of a Deed of Trust dated on or before the Funding Date
with respect to each Pledged Property, each in a form reasonably satisfactory to
the Collateral Agent and duly executed by the owner of such Pledged Property,
together with:

(A) evidence of the completion (or reasonably satisfactory arrangements for the
completion) of all recordings and filings of each of the Deeds of Trust as may
be necessary or, in the reasonable opinion of the Collateral Agent, desirable
effectively to record the Deeds of Trust as valid, perfected Liens against the
Pledged Properties, which Liens are subject to no outstanding monetary Liens
recorded against such Guarantor’s interest in the Pledged Properties;

(B) title policies (collectively, the “Title Policies”) in favor of the
Collateral Agent on behalf of the Secured Parties providing title insurance in
an aggregate amount of not less than the aggregate amount of the Term B
Commitments and the Revolving Credit Commitments and otherwise in form and
substance, including endorsements, reasonably satisfactory to the Collateral
Agent and issued by the Title Company, with respect to the Deeds of Trust;

(C) an ALTA survey of each of the Pledged Properties prepared (and so certified)
in compliance with the provisions of the applicable state survey standards by a
registered land surveyor of the state in which each such Pledged Property is
located, and certified to the Collateral Agent and the Title Company and
otherwise in form and substance reasonably satisfactory to the Collateral Agent;

 

77



--------------------------------------------------------------------------------

(D) reliance letters with respect to the so-called “phase one” environmental
audits covering the Pledged Properties previously obtained by the Initial
Borrower, in each case from the environmental consulting firm that performed
such audit to the extent reasonably available as determined by the Collateral
Agent and in form and substance reasonably satisfactory to the Collateral Agent;
and

(E) unless the Collateral Agent shall otherwise agree, a ground lessor consent
agreement and estoppel from the ground lessor with respect to the ground lease
for the Amelia Belle Casino, each dated on or no more than 30 days before the
Funding Date and otherwise in form reasonably acceptable to Collateral Agent;

(vi) an appraisal of each of the Pledged Properties complying with the
requirements of the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989;

(vii) an executed counterpart of the First Preferred Ship Mortgage duly executed
by Amelia Belle, together with:

(A) evidence of the completion (or reasonably satisfactory arrangements for the
completion) of all recordings and filings of the First Preferred Ship Mortgage
as may be necessary or, in the reasonable opinion of the Collateral Agent,
desirable effectively to record the First Preferred Ship Mortgage as a valid,
perfected Lien against the vessel described therein, which Lien is subject to no
outstanding monetary Liens recorded against such vessel;

(B) an Abstract of Title issued by the National Vessel Documentation Center
showing Amelia Belle to be the sole owner of the applicable vessel no earlier
than 60 days prior to the Funding Date, and that such vessel is free and clear
of all liens of record other than liens to be released substantially
concurrently with the Funding Date;

(C) if the United States Coast Guard requires that such vessel be inspected, a
copy of the current certificate of inspection for such vessel, reflecting no
outstanding conditions affecting the operation of such vessel; and

(D) a vessel opinion with respect to the First Preferred Ship Mortgage in a form
reasonably satisfactory to the Collateral Agent;

 

78



--------------------------------------------------------------------------------

(viii) evidence of the following insurance coverages with respect to the Pledged
Properties:

(A) comprehensive general public liability insurance in an amount reasonably
satisfactory to the Collateral Agent and Peninsula covering Peninsula and the
Guarantors;

(B) worker’s compensation insurance (or self insurance therefor) and employer’s
liability insurance for Peninsula and the Guarantors, all in such amounts as may
be required by statute;

(C) flood insurance with respect to any Pledged Property that is located in an
area designated by the Secretary of Housing and Urban Development as a special
flood hazard area; and

(D) business interruption insurance in amounts sufficient to pay operating
expenses, lost rental income and debt service for a period of up to six months
on each Pledged Property;

(ix) a hazardous materials indemnity (the “Hazardous Materials Indemnity”) in
substantially the form of Exhibit K, dated as of the Funding Date, duly executed
by Peninsula and each Guarantor that owns real property that is Pledged
Property;

(x) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party (other than
the Initial Borrower) as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party (other than the Initial Borrower) is a
party;

(xi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where such Person is required to qualify
to do business;

(xii) favorable opinion of each of Morrison & Foerster LLP, Hopkins & Huebner,
P.C., Frieden, Unrein & Forbes LLP, and Baker, Donelson, Bearman, Caldwell &
Berkowitz, PC, counsel to Peninsula and each other Loan Party, addressed to the
Administrative Agent, the Collateral Agent and each Lender, as to the matters
set forth in Exhibit G-2 and otherwise reasonably satisfactory to the
Administrative Agent and its counsel;

(xiii) a certificate of a Responsible Officer of Peninsula stating (A) (x) that
each Loan Party (other than the Initial Borrower) has received all consents,
licenses and approvals required in connection with the consummation by such Loan
Party of the Transaction and the execution, delivery and performance by each
Loan Party and the validity against each Loan Party of the Loan Documents to
which it is a party, including without limitation, all necessary consents from
the

 

79



--------------------------------------------------------------------------------

Louisiana Gaming Control Board, the Louisiana State Racing Commission, the Iowa
Racing and Gaming Commission, and the Kansas Racing and Gaming Commission to the
Merger and the execution and delivery of the Guaranty and the Security Agreement
by The Old Evangeline Downs, L.L.C. and Belle of Orleans, L.L.C. (in the case of
Louisiana), Diamond Jo, LLC and Diamond Jo Worth, LLC (in the case of Iowa) and
Kansas Star Casino, LLC (in the case of Kansas), and (y) that such consents,
licenses and approvals are in full force and effect, or (B) that no such
consents, licenses or approvals are required;

(xiv) a certificate signed by a Responsible Officer of Peninsula certifying
(A) that there has been no event or circumstance since May 16, 2012 that has had
a Company Material Adverse Effect (as defined in the Merger Agreement), and
(B) that after giving effect to the Transaction, the Loan Parties, on a
consolidated basis, will be Solvent;

(xv) certified copies of a certificate of merger or other confirmation
satisfactory to the Administrative Agent and its counsel of the consummation of
the Merger from the Secretary of State of the State of Delaware;

(xvi) evidence that the Initial Borrower shall have issued Permitted Unsecured
Debt in an aggregate amount of not less than $350,000,000 and shall have
received the net cash proceeds therefrom;

(xvii) evidence that all Indebtedness of Peninsula and its Restricted
Subsidiaries not permitted pursuant to Section 8.03 has been, or concurrently
with the Funding Date is being, repaid in full or satisfied and discharged (with
all related commitments terminated) and all Liens not permitted pursuant to
Section 8.01 have been, or concurrently with the Funding Date are being,
released;

(xviii) forecasts prepared by management of Peninsula of balance sheets, income
statements and cash flow statements for each fiscal quarter for fiscal years
2013 and 2014, and for each fiscal year commencing with fiscal year 2015 and
including the fiscal year in which the Maturity Date occurs; and

(xix) a certified copy of the Merger Agreement, duly executed by the parties
thereto, together with all agreements, instruments and other documents delivered
in connection therewith as the Administrative Agent shall request.

(b) Any fees required to be paid on or before the Funding Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
at least three Business Days prior to the Funding Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent) to the extent included in such invoice.

 

80



--------------------------------------------------------------------------------

(d) The Funding Date shall have occurred on or before December 31, 2012.

(e) The Merger Agreement shall be in full force and effect, and the aggregate
purchase price in connection with the Merger shall not have been reduced (except
as contemplated by the Merger Agreement as in effect on May 16, 2012) by 10% or
more.

(f) The Merger shall have been consummated in accordance with the terms of the
Merger Agreement, without any waiver or amendment that would be materially
adverse to the Lenders (except as contemplated by Section 2.06(b)) unless the
Lead Arrangers shall have consented to such waiver or amendment, and in
compliance with all applicable requirements of Law.

(g) (i) To the extent that the Initial Borrower has the right to decline to
consummate the Merger pursuant to the Merger Agreement as a result of a breach
of such representations and warranties in the Merger Agreement, the
representations and warranties of Peninsula contained in the Merger Agreement
with respect to itself and its Subsidiaries as are material to the interests of
the Lenders shall be true and correct as of the Funding Date, and (ii) the
representations and warranties of Peninsula contained in Sections 6.01(a) and
(b) (i), 6.02(a), 6.04, 6.14, 6.17 and 6.18 shall be true and correct as of the
Funding Date.

(h) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof; provided, any Default resulting
from (i) the failure to perfect any Lien on any Collateral on the Funding Date,
solely to the extent perfection is not required by this Agreement or the
applicable Collateral Document or (ii) any breach of any representation or
warranty made by any Loan Party pursuant to any Loan Document other than a
breach of any representation or warranty referred to in clause (g) above shall
in each case not constitute a Default solely for purposes of this
Section 4.02(h).

(i) The Administrative Agent shall have received updated Schedules 8.01, 8.02
and 8.03 of this Agreement (if any) as of the Funding Date to replace the
corresponding Schedules attached hereto as of the Closing Date, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders,
provided that the Lenders agree that such updated schedules shall be deemed to
be satisfactory if (1) the aggregate amount of Indebtedness identified on
Schedule 8.03, the aggregate amount of Indebtedness secured by Liens identified
on Schedule 8.01, and the aggregate amount of Investments identified on Schedule
8.02 does not in each case exceed the amount of such Indebtedness or Investments
of Peninsula and its Subsidiaries as disclosed in the Schedules attached hereto,
or (2) are otherwise satisfactory to the Required Lenders (and any references to
any such Schedules in this Agreement shall thereafter refer to such Schedules as
the same may have been updated pursuant to this Section 4.02(i)).

(j) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

81



--------------------------------------------------------------------------------

Each Request for Credit Extension submitted by the Borrower in connection with a
Credit Extension to be made on the Funding Date shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(g)
and (h) have been satisfied on and as of the date of the applicable Credit
Extension.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has funded a Credit Extension
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the Funding Date
specifying its objection thereto.

4.03 Conditions to all Credit Extensions After Funding Date. The obligation of
each Revolving Credit Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurodollar Rate Loans) after the Funding
Date is subject to the following conditions precedent:

(a) The representations and warranties of Peninsula contained in Article VI or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects, except for any representation and warranty that is
qualified by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects as of such earlier date;
provided that, for purposes of this Section 4.03, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 7.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans)

 

82



--------------------------------------------------------------------------------

submitted by the Borrower in connection with a Credit Extension to be made on or
after the Funding Date shall be deemed to be a representation and warranty that
the conditions specified in Sections 4.03(a) and (b) have been satisfied on and
as of the date of the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF THE INITIAL BORROWER

As of the Closing Date, the Initial Borrower represents and warrants to the
Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. The Initial Borrower (a) is duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Initial Borrower of each Loan Document to which the Initial Borrower is
party and the Merger Agreement have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of the Initial Borrower’s Organization Documents; (b) except
where such conflict, breach or contravention or creation of a Lien may not
reasonably be expected to have a Material Adverse Effect, conflict with or
result in any breach or contravention of, or the creation of any Lien under,
(i) any Contractual Obligation to which the Initial Borrower is a party, or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which the Initial Borrower or its property is subject; or
(c) except where such breach or contravention may not reasonably be expected to
have a Material Adverse Effect, violate any Law.

5.03 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the Initial
Borrower to the extent that it is party thereto. This Agreement constitutes, and
each other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of the Initial Borrower, enforceable against the Initial
Borrower to the extent that the Initial Borrower is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and general principles of equity.

 

83



--------------------------------------------------------------------------------

5.04 Governmental Authorization; Other Consents. Except for such authorizations,
approvals or notices obtained or delivered as of the Closing Date, no approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.05 Margin Regulations; Investment Company Act.

(a) The Initial Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulations U and X issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

(b) None of the Initial Borrower, any Person Controlling the Initial Borrower,
or any Subsidiary of the Initial Borrower is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

5.06 Collateral Documents. The provisions of the Initial Security Agreement are
effective to create, in favor of the Administrative Agent (for the benefit of
the Lenders), valid and perfected first priority Liens on all personal property
described in the Initial Security Agreement, to the extent that such Liens can
be perfected by filing of Uniform Commercial Code financing statements, subject
only to the Permitted Liens. All governmental approvals necessary or desirable
to perfect and protect, and establish and maintain the priority of, such Liens
have been duly effected or taken, including any such approvals reasonably
requested by the Administrative Agent.

5.07 Solvency. The Initial Borrower is Solvent.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES OF PENINSULA

Upon becoming a party to this Agreement, Peninsula represents and warrants to
the Administrative Agent and the Lenders that:

6.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

6.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) except where such conflict, breach or contravention
or creation of a Lien may not reasonably be expected to have a Material Adverse
Effect, conflict with or result in any breach or contravention of, or the
creation of any Lien under, (i) any Contractual Obligation to which such Person
is a party, or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) except where such breach or contravention may not reasonably be expected
to have a Material Adverse Effect, violate any Law.

6.03 Governmental Authorization; Other Consents. Except for (a) such
authorizations, approvals or notices obtained or delivered as of the Funding
Date, (b) authorizations, approvals or notices to or from Gaming Boards which
may subsequently be required in connection with the addition of any Guarantor,
the pledge of any additional Collateral pursuant to Section 7.13 or the
enforcement of remedies, (c) the requirement to provide routine post-closing
notices and/or copies of Loan Documents to a Gaming Board, no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

6.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and general principles of
equity.

6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of
Peninsula and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Peninsula and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness in
accordance with GAAP.

(b) The unaudited consolidated balance sheet of Peninsula and its Subsidiaries
dated the last day of the most recent fiscal quarter of Peninsula ended at least
45 days prior to the Funding Date, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of Peninsula and
its

 

85



--------------------------------------------------------------------------------

Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c) Since December 31, 2011 (the date of the Audited Financial Statements),
there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

6.06 Litigation. Except as specifically disclosed in Schedule 6.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
Peninsula, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against Peninsula or any of its
Restricted Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

6.07 No Default. Neither Peninsula nor any Restricted Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

6.08 Ownership of Property; Liens. Each of Peninsula and each Restricted
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of Peninsula and its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section 8.01.

6.09 Environmental Compliance. Neither Peninsula nor any Restricted Subsidiary
is aware of (a) any violation of Environmental Laws by its businesses,
operations or properties or (b) any pending or threatened claims alleging
potential liability or responsibility for violation of any Environmental Law by
its businesses, operations and properties, that, in each case, could reasonably
be expected to result in a Material Adverse Effect.

6.10 Insurance. The properties of Peninsula and its Restricted Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Peninsula, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where Peninsula or the applicable
Restricted Subsidiary operates.

 

86



--------------------------------------------------------------------------------

6.11 Taxes. Peninsula and its Subsidiaries have filed all federal, state and
other material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP and except immaterial taxes
and tax returns so long as no material portion of the Collateral is in jeopardy
of being seized, levied upon or forfeited. There is no proposed tax assessment
against Peninsula or any Subsidiary that would, if made, have a Material Adverse
Effect.

6.12 ERISA Compliance.

(a) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of Peninsula, nothing has occurred which would prevent, or cause the
loss of, such qualification. Peninsula and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Pension
Plan.

(b) There are no pending or, to the best knowledge of Peninsula, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither Peninsula nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither Peninsula nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither Peninsula nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

6.13 Subsidiaries. As of the Closing Date, Peninsula had no Subsidiaries other
than those specifically disclosed on Schedule 6.13 and had no equity investments
in excess of $500,000 in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 6.13. All Guarantors as of the
Funding Date are identified in Part (a) of Schedule 6.13. As of the Funding
Date, there are no Unrestricted Subsidiaries.

 

87



--------------------------------------------------------------------------------

6.14 Margin Regulations; Investment Company Act.

(a) Peninsula is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulations U and X issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

(b) None of Peninsula, any Person Controlling Peninsula, or any Subsidiary is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940.

6.15 Disclosure. Peninsula has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Restricted Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, Peninsula represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

6.16 Intellectual Property; Licenses, Etc. Peninsula and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except as would not be reasonably
expected to have a Material Adverse Effect. To the best knowledge of Peninsula,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by Peninsula
or any Restricted Subsidiary infringes upon any rights held by any other Person,
except as would not be reasonably expected to have a Material Adverse Effect.
Except as specifically disclosed in Schedule 6.16, no claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of
Peninsula, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

6.17 Collateral Documents. The provisions of the Collateral Documents are
effective to create, in favor of the Collateral Agent (for the benefit of the
Lenders), valid and Liens on the Pledged Properties and all personal property
described in the Security Agreement and the Deeds of Trust. From and after the
filing of Uniform Commercial Code financing statements and the recordation of
the Deeds of Trust substantially contemporaneously with the Funding Date, such
Liens are perfected first priority Liens, to the extent that such Liens can be
perfected by filing of Uniform Commercial Code financing statements or the
recordation of the Deeds of Trust, subject only to the Permitted Liens. All
governmental approvals necessary or desirable to perfect and protect, and
establish and maintain the priority of, such Liens have been duly effected or
taken, including any such approvals reasonably requested by the Administrative
Agent.

 

88



--------------------------------------------------------------------------------

6.18 Solvency. The Loan Parties, on a consolidated basis, are, and after giving
effect to the Transactions will be, Solvent.

6.19 Funding Date Merger Representations. As of the Funding Date:

(a) Each Loan Party that is party to the Merger Agreement has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to execute, deliver and perform its obligations under the
Merger Agreement and to consummate the Merger.

(b) The execution, delivery and performance of the Merger Agreement by each Loan
Party that is party to the Merger Agreement has been duly authorized by all
necessary corporate or other organizational action, and does not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) except where such conflict, breach or contravention or creation of a Lien
may not reasonably be expected to have a Material Adverse Effect, conflict with
or result in any breach or contravention of, or the creation of any Lien under,
(i) any Contractual Obligation to which such Person is a party, or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) except where such
breach or contravention may not reasonably be expected to have a Material
Adverse Effect, violate any Law.

(c) No approval, consent, exemption, authorization or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the consummation of the Merger, except for such
approvals, consents, exemptions, authorizations, actions, notices or filings
that have been given or made. Without limitation of the foregoing, all
applicable waiting periods in connection with the Transaction have expired
without any action having been taken by any Governmental Authority restraining,
preventing or imposing materially adverse conditions upon the Transaction or the
rights of the Loan Parties or their Subsidiaries freely to transfer or otherwise
dispose of, or to create any Lien on, any properties now owned or hereafter
acquired by any of them. The Merger has been consummated in accordance with the
Merger Agreement and applicable law.

(d) There is no action, suit, proceeding, claim or dispute pending or, to the
knowledge of Peninsula, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against Peninsula or any
of its Subsidiaries or against any of their properties or revenues that purports
to affect or pertain to the Merger Agreement or to the Transaction.

(e) The Merger will not be a taxable event for U.S. federal income tax purposes
to the Initial Borrower, Peninsula or any of their respective Subsidiaries.

 

89



--------------------------------------------------------------------------------

ARTICLE VII.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (excluding any Letters of Credit which have been Cash
Collateralized):

7.01 Financial Statements. From and after the Funding Date, the Borrower shall
deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within 75 days after the end of each
fiscal year of Peninsula, a consolidated balance sheet of Peninsula and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than a
nonmaterial qualification as to the scope of such audit in respect of a variable
interest entity); and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

7.02 Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under Article VIII
hereof or, if any such Default shall exist, stating the nature and status of
such event;

 

90



--------------------------------------------------------------------------------

(b) within five (5) Business Days after the delivery of the financial statements
referred to in Sections 7.01(a) and (b) and in any event within the time period
specified therein (commencing with the delivery of the financial statements for
the fiscal quarter ending March 31, 2013), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;

(c) promptly after any request by the Administrative Agent or any request by a
Lender made through the Administrative Agent, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Restricted Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which Peninsula may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto; and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
acting through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s or
Boyd’s website on the Internet at the website address listed on Schedule 11.02;
or (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (x) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
request of the Administrative Agent or any Lender until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (y) the Borrower shall provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents and
the Administrative Agent shall post such documents and notify (which may be by
facsimile or electronic mail) each Lender of the posting of any such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 7.02(b) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the

 

91



--------------------------------------------------------------------------------

delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion or the Platform
not designated “Public Investor.”

7.03 Notices. The Borrower shall promptly notify the Administrative Agent and
each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, which may include: (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Restricted Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Restricted Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any of its Restricted Subsidiaries; and

(e) of the occurrence of any Disposition of property or assets or any
Extraordinary Loss for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.05(d).

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what

 

92



--------------------------------------------------------------------------------

action the Borrower has taken and proposes to take with respect thereto. Each
notice pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

7.04 Preservation of Existence, Etc. The Borrower shall, and shall cause each
Guarantor to: (a) preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 8.04 or 8.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses
(including, without limitation, liquor licenses) and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

7.05 Maintenance of Properties. The Borrower shall, and shall cause each
Guarantor to: (a) maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.

7.06 Maintenance of Insurance. The Borrower shall, and shall cause each
Restricted Subsidiary, to maintain liability, casualty and other insurance
(subject to customary deductibles and retentions) with responsible insurance
companies in such amounts (after giving effect to any self-insurance compatible
with the following standards) and against such risks as is carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which the Borrower and its Restricted Subsidiaries operate.
All policies of insurance required to be maintained by the Borrower and the
Guarantors shall be issued by companies reasonably satisfactory to the
Collateral Agent and shall have coverages and endorsements and be written for
such amount as the Collateral Agent may reasonably require. All policies of
insurance required to be maintained by the Borrower and the Guarantors must name
the Collateral Agent as mortgagee and additional insured or loss payee, must
insure the interest of the Collateral Agent in the property as mortgagee and, to
the extent generally available in the insurance market, must provide that no
cancellation or material modification of the policies will be made without
thirty days’ prior written notice to Collateral Agent. Certificates for all such
policies must be delivered to the Collateral Agent and approved by the
Collateral Agent (which approval shall not be unreasonably withheld). Without
limiting the obligations of the Borrower under the foregoing provisions of this
Section 7.06, in the event the Borrower shall fail to maintain in full force and
effect insurance as required by the foregoing provisions of this Section 7.06,
then the Collateral Agent may, and shall if instructed so to do by the Required
Lenders, procure insurance covering the interests of the Lenders and the
Collateral Agent in such amounts and against such risks as otherwise would be
required hereunder and the Borrower shall reimburse the Collateral Agent in
respect of any premiums paid by the Collateral Agent in respect thereof. Without
limitation of the foregoing, each Loan Party shall, and shall cause each
Subsidiary to, take all actions as needed to insure compliance with all
requirements under the Flood Disaster Protection Act, including the maintenance
of all flood hazard insurance and certifications required thereunder.

 

93



--------------------------------------------------------------------------------

7.07 Compliance with Laws. The Borrower shall, and shall cause each Restricted
Subsidiary to comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

7.08 Books and Records. The Borrower shall, and shall cause each Restricted
Subsidiary to (a) maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Borrower or such Restricted Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Restricted Subsidiary, as the case may
be.

7.09 Inspection Rights. The Borrower shall, and shall cause each Restricted
Subsidiary to, permit representatives and independent contractors of the
Administrative Agent to visit and inspect the Collateral, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower.

7.10 Use of Proceeds. The Borrower shall use the proceeds of the Credit
Extensions for any one or more of the following: (i) to repay or purchase and
cancel Indebtedness of Peninsula as contemplated by the Merger Agreement
(including all amounts necessary to satisfy and discharge such Indebtedness),
(ii) to fund fees and expenses in connection with this Agreement and transaction
costs in connection with the Merger and (iii) after the occurrence of the
Funding Date, for working capital and general corporate purposes not in
contravention of any Law or of any Loan Document.

7.11 Environmental Covenant. The Borrower shall, and shall cause each Restricted
Subsidiary to:

(a) use and operate all of its facilities and properties in material compliance
with all applicable Environmental Laws, keep all permits, approvals,
certificates, licenses and other authorizations required pursuant to applicable
Environmental Laws in effect and remain in material compliance therewith, and
handle all Hazardous Materials in material compliance with all applicable
Environmental Laws;

(b) promptly notify the Administrative Agent and provide copies upon receipt of
all written claims, complaints, notices or inquiries relating to the condition
of its facilities and properties under, or compliance of its facilities and
properties with, applicable Environmental Laws, and shall promptly commence and
diligently proceed to cure, to the reasonable satisfaction of the Administrative
Agent any actions and proceedings relating to violations of compliance with
applicable Environmental Laws; and

(c) provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section 7.11.

 

94



--------------------------------------------------------------------------------

7.12 Accuracy of Information. The Borrower shall cause all factual information
furnished after the date of execution and delivery of this Agreement by or on
behalf of the Borrower or any Guarantor in writing to the Administrative Agent
or any Lender for purposes of or in connection with this Agreement or any
transaction contemplated hereby to be true and accurate in all material respects
on the date as of which such information is dated or certified, and such
information shall not be incomplete by omitting to state any material fact
necessary to make such information not misleading.

7.13 Additional Guarantors and Collateral.

(a) Promptly upon the determination that any Subsidiary has become a Restricted
Subsidiary, the Borrower shall cause such Subsidiary to become a Guarantor by
executing and delivering to the Administrative Agent for the benefit of the
Lenders all documents reasonably requested by the Administrative Agent, which
may include (i) an amendment to the Guaranty, if such Subsidiary is not already
a party thereto, joining such Subsidiary as a party thereto, (ii) an amendment
to the Security Agreement, if such Subsidiary is not already a party thereto,
joining such Subsidiary as a party thereto, together with the documentation
required by clauses (A), (B), (C), (D) and (E) of Section 4.02(a)(iv), (iii) any
Deeds of Trust or First Preferred Ship Mortgages required pursuant to clause
(c) below, (iv) an amendment to the Hazardous Materials Indemnity, if such
Subsidiary is not already a party thereto, joining such Subsidiary as a party
thereto and (v) the documentation required by clauses (x), (xi) and (xii) of
Section 4.02(a) hereof in respect of such Significant Subsidiary.

(b) Upon written notice from the Borrower to the Administrative Agent, the
Borrower may cause any other Subsidiary to become a Guarantor by executing and
delivering documentation described in the preceding paragraph.

(c) Upon the acquisition by the Borrower or any Significant Subsidiary of any
fee interest in real property or any vessel used in the casino or hotel business
of the Borrower or any Significant Subsidiary with a purchase price in excess of
$10,000,000, the Borrower shall deliver or cause such Significant Subsidiary to
deliver, a Deed of Trust or First Preferred Ship Mortgage, as applicable, with
respect thereto, together with such title insurance (in the case of real estate)
and other ancillary documents as may be requested by the Administrative Agent,
including without limitation the documentation referred to in
Section 4.02(a)(v)(A) through (C), 4.02(a)(vii)(A) through (E) and
4.02(a)(viii)(A) through (D).

(d) Upon the request of the Administrative Agent or the Required Lenders but not
more than once every 24 months with respect to any Pledged Property, an
appraisal of any of the Pledged Properties complying with the requirements of
the Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989.

(e) The Borrower shall, and shall cause each Significant Subsidiary to,
undertake all actions which are necessary or appropriate in the reasonable
judgment of the Administrative

 

95



--------------------------------------------------------------------------------

Agent and as required by the Gaming Laws to (a) maintain the Administrative
Agent’s security interests under the Loan Documents in the Collateral in full
force and effect at all times (including the priority thereof) and (b) preserve
and protect the Collateral and protect and enforce the Loan Parties’ rights and
title and the respective rights of the Administrative Agent to the Collateral.

ARTICLE VIII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (excluding any Letters of Credit which have been Cash
Collateralized):

8.01 Liens. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following (such Liens, collectively,
“Permitted Liens”):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on March 31, 2012 and listed on Schedule 8.01 and any Liens
securing Indebtedness described in Section 8.03(c) or renewals or extensions
thereof, provided that with respect to renewals or extensions, the property
covered thereby is not increased and any renewal, extension or replacement of
the obligations secured or benefited thereby is permitted by Section 8.03(c);

(c) Liens for taxes, assessments or other governmental charges or levies not yet
delinquent or thereafter payable without penalty or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, Liens for
labor done and materials and services supplied and furnished or other like Liens
and statutory Liens (i) which are not filed or recorded for a period of more
than 60 days, (ii) which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person, or (iii) which have been
bonded in a manner satisfactory to the Administrative Agent;

(e) pledges or deposits made or Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security or employment or insurance legislation;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, including during the
course of any development;

 

96



--------------------------------------------------------------------------------

(g) easements, rights-of-way, reservations, covenants, conditions, restrictions,
defects and irregularities in title to any real property and other similar
encumbrances affecting real property which, in the aggregate, do not materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;

(h) rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to
(i) the use of any real property, or (ii) any right, power, franchise, grant,
license, or permit, including present or future zoning laws, building codes and
ordinances, zoning restrictions, or other laws and ordinances restricting the
occupancy, use, or enjoyment of real property;

(i) rights of tenants under leases and rental agreements covering real property
entered into in the ordinary course of business of the Person owning such real
property;

(j) Liens consisting of any right of offset, or statutory bankers’ lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;

(k) Liens securing writs of attachment or similar instruments or judgments for
the payment of money not constituting an Event of Default under Section 9.01(h)
or securing appeal or other surety bonds related to such judgments;

(l) Liens granted pursuant to the Escrow Agreement;

(m) Liens on cash securing only Defeased Indebtedness;

(n) precautionary UCC financing statement filings made in connection with
operating leases;

(o) Liens securing Indebtedness permitted under Section 8.03(e), (f) and (g);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property which is the subject of such financing;

(p) with respect to any vessel included in the Collateral, maritime liens,
including liens for crew’s wages and salvage; and

(q) Liens on the Equity Interests of any Unrestricted Subsidiary securing any
Indebtedness of such Unrestricted Subsidiary;

 

97



--------------------------------------------------------------------------------

provided, that, notwithstanding the foregoing, the Initial Borrower shall not
create, incur, assume or suffer to exist any Lien other than Liens incurred in
connection with Investments contemplated by clause (a) and Liens contemplated by
the Escrow Agreement.

8.02 Investments. The Borrower shall not, and shall cause each Restricted
Subsidiary not to, directly or indirectly, make any Investments, except:

(a) Investments held by the Borrower or such Restricted Subsidiary in the form
of cash equivalents or short-term marketable securities;

(b) advances to officers, directors and employees of the Borrower and its
Restricted Subsidiaries for travel, entertainment, relocation and analogous
ordinary business purposes consistent with past practice;

(c) Investments of the Borrower in any Guarantor and Investments of any
Restricted Subsidiary in the Borrower or in a Guarantor;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) capital expenditures;

(f) Investments received in connection with a Disposition permitted pursuant to
Section 8.05(i);

(g) Investments identified on Schedule 8.02;

(h) the Merger;

(i) Investments in connection with an acquisition permitted under
Section 8.04(e);

(j) intercompany Indebtedness incurred in compliance with Section 8.03(b); and

(k) other Investments in an aggregate amount not to exceed $25,000,000 after the
Funding Date;

(b) provided, that, notwithstanding the foregoing, the Initial Borrower shall
not make any Investment other than Investments contemplated by clauses (a) and
(h) above. For purposes of computing the aggregate amount of Investments made
after the Funding Date pursuant to clause (k) above, the amount of such
Investments shall be reduced by any net reduction in Investments resulting from
payments of dividends, repayments of loans or advances or other transfers of
assets to the Borrower or any of its Restricted Subsidiaries or the satisfaction
or reduction of obligations of other Persons which have been Guaranteed by the
Borrower or any of its Restricted Subsidiaries.

 

98



--------------------------------------------------------------------------------

8.03 Indebtedness. The Borrower shall not, and shall cause each Guarantor not
to, directly or indirectly, create, incur, assume or suffer to exist any
Indebtedness, other than:

(a) Indebtedness under the Loan Documents;

(b) unsecured intercompany Indebtedness; provided that if such Indebtedness is
owed by the Borrower or any of its Subsidiaries to a Person that is not a Loan
Party, such Indebtedness must be Subordinated Indebtedness;

(c) Indebtedness outstanding on March 31, 2012 and listed on Schedule 8.03 and
any refinancings, refundings, renewals or extensions thereof, including with
respect to any such Indebtedness repaid between March 31, 2012 and the Funding
Date, any replacement Indebtedness incurred by the Borrower or any Guarantor
prior to December 31, 2013; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension or,
with respect to such replacement Indebtedness, is not increased above the amount
outstanding on March 31, 2012, except by an amount equal to a reasonable premium
or other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder;

(d) obligations under Swap Contracts entered into by the Borrower with any
Lender (or any Person that was a Lender when entering into such Swap Contract)
or Affiliate of any Lender (or any Person that was a Lender when such Swap
Contract was executed); provided, in no event shall the notional principal
amount of such obligations exceed the aggregate principal amount of the Term B
Facility (it being understood that the notional amount of each such Swap
Contract shall be included in such calculation);

(e) Indebtedness in respect of capital leases and Synthetic Lease Obligations
within the limitations set forth in Section 8.01(o); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $10,000,000;

(f) Indebtedness of Peninsula or any Restricted Subsidiary outstanding under
Permitted FF&E Financings which are either:

(i) Non-Recourse Indebtedness of Peninsula or such Restricted Subsidiary; or

(ii) with respect to any Gaming Facilities acquired or opened after the Funding
Date or any Gaming Equipment acquired after the Funding Date, limited in amount
(including all Indebtedness incurred to renew, refund, refinance, replace,
defease or discharge any Indebtedness incurred pursuant to this clause (f)(ii)
and within the limitations of Section 8.01(o)) for each such Gaming Facility
owned or leased by Peninsula or such Restricted Subsidiary to the lesser of:

(A) the amount of FF&E used in such Gaming Facility and financed by such
Permitted FF&E Financing, or

(B) with respect to each such Gaming Facility other than the Kansas Star Casino,
$15,000,000 and with respect to the Kansas Star Casino, $30,000,000;

 

99



--------------------------------------------------------------------------------

(g) Indebtedness of Peninsula or any Restricted Subsidiary that is incurred to
finance the improvements of existing FF&E used directly in the operation of a
Gaming Facility owned or leased by Peninsula or any of its Restricted
Subsidiaries and secured by a Lien on such FF&E in an amount not to exceed 100%
of the cost of such improvements; provided, however, that the aggregate amount
of all such Indebtedness at any one time outstanding shall not exceed
$5,000,000;

(h) the Permitted Unsecured Indebtedness;

(i) Subordinated Indebtedness or unsecured senior Indebtedness of the Borrower
or any Guarantor in an aggregate amount of all such Indebtedness at any one time
outstanding not to exceed $75,000,000, in each case so long as such Indebtedness
(i) shall have a maturity date at least six months after the Maturity Date,
(ii) shall have a weighted average life to maturity longer than the weighted
average life to maturity of the Obligations and of any Permitted Unsecured
Indebtedness and (iii) shall have covenants no more restrictive than those in
this Agreement and in the documents evidencing any Permitted Unsecured
Indebtedness as in effect at the time of the issuance or incurrence thereof; and

(j) with respect to any of the foregoing Indebtedness, any Guarantee of such
Indebtedness given by a Guarantor;

provided, that, (x) notwithstanding the foregoing, the Initial Borrower shall
not create, incur, assume or suffer to exist any Indebtedness other than
Indebtedness contemplated by clauses (a) and (j) above and (y) nothing in this
Agreement shall prevent the Borrower from repaying the Indebtedness of Peninsula
and its Restricted Subsidiaries that is not permitted pursuant to this
Section 8.03 by purchasing such Indebtedness and cancelling such Indebtedness
substantially concurrently with such purchase.

8.04 Fundamental Changes. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, merge, dissolve,
liquidate, consolidate with or into another Person, or purchase or otherwise
acquire all or substantially all of the stock or assets of any Person (or of any
division thereof), or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Restricted Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that when any Guarantor is merging with
another Restricted Subsidiary that is not a Guarantor, the Guarantor shall be
the continuing or surviving Person or such surviving Person shall execute and
deliver a Guaranty;

 

100



--------------------------------------------------------------------------------

(b) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then the transferee must either be the Borrower or a Guarantor;

(c) the Borrower or any Restricted Subsidiary may make a Disposition to the
extent permitted by Section 7.05;

(d) the Initial Borrower and Peninsula may consummate the Merger and the Initial
Guarantor may merge with and into Peninsula Gaming Corp.; and

(e) the Borrower or any Restricted Subsidiary may purchase or otherwise acquire
all or substantially all of the stock or assets of any Person (or of any
division thereof) so long as both before and after giving pro forma effect to
any such purchase or acquisition (i) no Default shall then exist, (ii) the
Borrower would have been in pro forma compliance with Section 8.11 on the last
day of the fiscal quarter most recently ended if such acquisition had been made
on such date, and (iii) the aggregate price of all such purchases and
acquisitions does not exceed $50,000,000;

provided, that, notwithstanding the foregoing, the Initial Borrower shall not
merge, dissolve, liquidate, consolidate with or into another Person, or purchase
or otherwise acquire all or substantially all of the stock or assets of any
Person (or of any division thereof), or Dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person except as
contemplated by clause (d) above.

8.05 Dispositions. The Borrower will not, and shall cause each Restricted
Subsidiary not to, directly or indirectly, make any Disposition or enter into
any agreement to make any Disposition unless such agreement includes an express
condition precedent to closing that the Borrower shall have obtained all
requisite consents under this Agreement, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by the Borrower or any Guarantor to any other
Guarantor or to the Borrower;

(e) Dispositions of property by any entity that is not required to be a
Guarantor pursuant to the terms hereof; provided that in connection with such
Disposition, such Guarantor is released from the Guaranty pursuant to
Section 10.10;

 

101



--------------------------------------------------------------------------------

(f) Dispositions permitted by Section 8.04;

(g) Dispositions of property having a fair market value of not to exceed
$25,000,000 in any single transaction or series of related transactions;

(h) Dispositions by the Borrower, any Restricted Subsidiary or any Guarantor, in
each case on a non-exclusive basis, of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business;

(i) Dispositions by the Borrower and the Guarantors not otherwise permitted
under this Section 8.05; provided that:

(i) at the time of such Disposition, no Default shall exist or would result from
such Disposition;

(ii) the Borrower or the applicable Subsidiary receives consideration at the
time of such Disposition at least equal to the Fair Market Value of the property
subject to such Disposition;

(iii) at least 75% of such consideration consists of cash, Temporary Cash
Investments or Additional Assets; provided, that with respect to this clause
(iii):

(A) the assumption of Indebtedness of Peninsula or a Restricted Subsidiary which
is not subordinated to the Obligations shall be deemed to be Temporary Cash
Investments if Peninsula, such Restricted Subsidiary and all other Restricted
Subsidiaries, to the extent any of the foregoing are liable with respect to such
Indebtedness, are expressly released from all liability for such Indebtedness by
the holder thereof in connection with such Disposition;

(B) any securities or notes received by Peninsula or such Restricted Subsidiary,
as the case may be, from such transferee that are converted by Peninsula or such
Restricted Subsidiary into cash or Temporary Cash Investments within 30 days of
the date of such Disposition shall be deemed to be Temporary Cash Investments;
and

(C) the Borrower and the Restricted Subsidiaries may receive consideration in
the form of securities exceeding 25% of the consideration for one or more
Dispositions permitted pursuant to this clause (i) so long as the Borrower and
its Restricted Subsidiaries do not hold such securities having a Fair Market
Value in excess of $25,000,000 at any time outstanding; and

(iv) the Net Cash Proceeds of such Disposition are applied to the extent
required by Section 2.05(d); and

(j) Dispositions of Existing Peninsula Notes acquired pursuant to the Permitted
Tender Offer;

 

102



--------------------------------------------------------------------------------

provided, that, notwithstanding the foregoing, the Initial Borrower shall not
make any Disposition or enter into any agreement to make any Disposition except
for (x) Dispositions of Property consisting of Temporary Cash Investments which
are reinvested by the Initial Borrower, and (y) the consummation of the Merger.

8.06 Restricted Payments. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

(a) each Restricted Subsidiary may make Restricted Payments to Peninsula and to
wholly-owned Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-wholly-owned Restricted Subsidiary, to Peninsula and any Restricted
Subsidiary and to each other owner of capital stock or other Equity Interests of
such Restricted Subsidiary on a pro rata basis based on their relative ownership
interests);

(b) Peninsula and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person;

(c) Peninsula and each Restricted Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other common equity interests or warrants
or options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests;

(d) for so long as the Borrower is treated as a partnership or other
substantially similarly treated pass-through entity for United States federal
income tax purposes, the Borrower shall be permitted to make dividends and
distributions to Boyd or any Subsidiary of Boyd in an amount not to exceed the
Tax Amount for the Related Period; and

(e) Peninsula may declare or pay cash dividends to its stockholders, purchase,
redeem or otherwise acquire shares of its capital stock or warrants, rights or
options to acquire any such shares for cash, and the Borrower and its Restricted
Subsidiaries may make other Restricted Payments, in each case so long as:

(i) no Default or Event of Default shall be continuing or would be caused
thereby,

(ii) after giving pro forma effect to the making of such Restricted Payment, the
Consolidated Leverage Ratio as of the most recently ended fiscal quarter would
not exceed the ratio that is 0.50 to 1.00 less than the maximum ratio permitted
for such period pursuant to Section 8.11(a),

 

103



--------------------------------------------------------------------------------

(iii) after giving pro forma effect thereto, the Borrower would be in compliance
with Section 8.11, and

(iv) the aggregate amount of all such Restricted Payments pursuant to this
clause (e) does not exceed the sum of (i) $20,000,000 and (ii) the amount of
Excess Cash Flow accrued from and after the Funding Date and not required to be
used to repay Loans pursuant to Section 2.05(e).

8.07 Change in Nature of Business. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, engage in any material
line of business substantially different from those lines of business conducted
by Peninsula and its Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

8.08 Transactions with Affiliates. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, enter into any transaction
of any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than (a) transactions set forth on Schedule 8.08 and
(b) on fair and reasonable terms substantially as favorable to the Borrower or
such Restricted Subsidiary as would be obtainable by the Borrower or such
Restricted Subsidiary at the time in a comparable arm’s length transaction with
a Person other than an Affiliate, provided that the foregoing restriction shall
not apply to transactions between or among the Borrower and any of its
wholly-owned Restricted Subsidiaries or between and among any wholly-owned
Restricted Subsidiaries; and provided further that Peninsula may pay to Boyd
management fees under any Permitted Management Agreement in an aggregate amount
in any fiscal year not to exceed the sum of (i) 2% of Consolidated Net Revenue
for such fiscal year plus (ii) 5% of Consolidated Adjusted EBITDA for such
fiscal year, so long as both before and after giving effect thereto no Default
shall then exist or result therefrom.

8.09 Negative Pledges and Other Contractual Restrictions.

(a) The Borrower shall not, and shall cause each Restricted Subsidiary not to,
directly or indirectly, enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Restricted Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
(ii) of any Restricted Subsidiary to Guarantee the Obligations or (iii) of the
Borrower or any Restricted Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person to secure the Obligations; provided,
however, that this clause (iii) shall not prohibit any Contractual Obligation in
an agreement evidencing Indebtedness permitted under any of Section 8.03(c),
(e), (f) or (g) solely to the extent any such Contractual Obligation relates to
the property financed by or the subject of such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure the Obligations, other than any Lien that would be permitted under
Section 8.01.

(b) The Borrower shall not, and shall cause each Restricted Subsidiary not to,
enter into any Management Agreement other than (i) a Permitted Management
Agreement and (ii) a Management Agreement where the Borrower and/or such
Restricted Subsidiary is engaged by a Person to manage any hotel, resort, casino
property and/or Related Business owned by such Person.

 

104



--------------------------------------------------------------------------------

8.10 Use of Proceeds. The Borrower shall not use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulations U and X of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

8.11 Financial Covenants.

(a) Consolidated Leverage Ratio. After the Funding Date and beginning with the
fiscal quarter ending March 31, 2013, the Borrower shall not permit the
Consolidated Leverage Ratio on the last day of any period of four fiscal
quarters set forth below to be greater than the ratio set forth below opposite
such period:

 

Four Fiscal Quarters Ending

   Maximum
Consolidated
Leverage Ratio

March 31, 2013 through September 30, 2013

   7.25 to 1.0

December 31, 2013 through June 30, 2014

   7.00 to 1.0

September 30, 2014 through December 31, 2014

   6.75 to 1.0

March 31, 2015 through June 30, 2015

   6.50 to 1.0

September 30, 2015 through December 31, 2015

   6.25 to 1.0

March 31, 2016 through June 30, 2016

   6.00 to 1.0

September 30, 2016 through December 31, 2016

   5.75 to 1.0

March 31, 2017 through June 30, 2017

   5.50 to 1.0

September 30, 2017 and each fiscal quarter thereafter

   5.25 to 1.0

(b) Interest Coverage Ratio. After the Funding Date and beginning with the
fiscal quarter ending March 31, 2013, the Borrower shall not permit the Interest
Coverage Ratio as of the end of any fiscal quarter to be less than 2.00 to 1.0.

(c) Capital Expenditures. The Borrower shall not make, or permit its Restricted
Subsidiaries to make, capital expenditures (excluding (i) capital expenditures
which adds to or improves any existing property and (ii) capital expenditures
made prior to the first anniversary of the Funding Date relating to integration
and/or transition of business systems) in an aggregate amount in excess of
$20,000,000 in any fiscal year; provided, that so long as no Default has
occurred and is continuing or would result from such expenditure, any portion of
such maximum amount, if not expended in the fiscal year for which it is
permitted, may be carried over for expenditure in the next following fiscal
year; and provided, further, if any such amount is so carried over, it will be
deemed used in the applicable subsequent fiscal year before the amount permitted
for such fiscal year.

 

105



--------------------------------------------------------------------------------

8.12 Accounting Changes. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, make any change in (a) accounting policies or
reporting practices, except as required by GAAP or to conform to the accounting
policies or reporting practices of Boyd Gaming, or (b) fiscal year.

8.13 Amendments to Merger Agreement Prior to Funding Date. Prior to the Funding
Date, the Borrower shall not, and shall not permit any Restricted Subsidiary to
(a) cancel or terminate the Merger Agreement or consent to or accept any
cancellation or termination thereof, (b) alter, amend or otherwise change or
supplement or give any waiver or consent to the terms of the Merger Agreement in
each case that would be materially adverse to the Lenders without the prior
written consent of the Lead Arrangers (it being understood and agreed that any
reduction in the purchase price by 10% or more (except as contemplated in the
Merger Agreement as in effect on the date hereof) shall be deemed materially
adverse to the Lenders), and further that any such reduction in purchase price
shall be subject to the provisions of Section 2.06(b).

8.14 Permitted Activities of Initial Borrower and Initial Guarantor Prior to
Funding Date. Prior to the occurrence of the Funding Date and the consummation
of the Merger, the Initial Borrower shall not, and shall cause the Initial
Guarantor not to:

(a) engage in any business or activity or own any assets other than:

(i) holding equity contributions, the proceeds of the Loans and the proceeds of
Permitted Unsecured Indebtedness,

(ii) entering into the Escrow Agreement and performing its obligations
thereunder,

(iii) commencing and completing the Permitted Tender Offer; and

(iv) entering into and performing its obligations and activities under the Loan
Documents, the documents evidencing any Permitted Unsecured Indebtedness and the
Merger Agreement and such activities as are incidental thereto;

(b) create or acquire any Subsidiary other than the Initial Guarantor;

(c) make or own any Investment in any other Person other than Investments
permitted by the Escrow Agreement, Temporary Cash Investments and the
consummation of the Merger; or

(d) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons until such time as it shall have been merged
into (i) Peninsula pursuant to the Merger Agreement, in the case of the Initial
Borrower, and (ii) Peninsula Gaming Corp., in the case of the Initial Guarantor.

 

106



--------------------------------------------------------------------------------

ARTICLE IX.

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, (ii) within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after demand therefor, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in Sections 8.04, 8.05, 8.06, 8.07, 8.09, 8.10
or 8.11; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice shall have been given to the Borrower by the
Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due after giving effect to any applicable notice and cure
periods (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) in
an amount equal to or greater than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case after giving effect to any
applicable notice and cure periods, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or any Indebtedness consisting of a Guarantee to become payable or
cash collateral in respect thereof to be demanded; or (ii) any counterparty
under Swap Contract terminates such Swap Contract as a result of an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Restricted
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any

 

107



--------------------------------------------------------------------------------

Restricted Subsidiary is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by the Borrower or such Restricted Subsidiary as
a result thereof is equal to or greater than the Threshold Amount and the
Borrower or such Restricted Subsidiary, as the case may be, has not paid such
Swap Termination Value within 30 days of the due date thereof, unless such
termination or such Swap Termination Value is being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves in
accordance with GAAP have been provided; or

(f) Insolvency Proceedings, Etc. The Borrower or any Guarantor institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 90
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 90 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 90 calendar days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Guarantor a final
judgment or order for the payment of money in an aggregate amount equal to or
greater than the Threshold Amount (to the extent not covered by independent
third-party insurance of a solvent insurer and as to which the insurer does not
dispute coverage) and either (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of 30 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect and, in the reasonable judgment of the Required Lenders, such
circumstance is materially adverse to the interests of the Lenders; or any Lien
in favor of the Administrative Agent on a material portion of the Collateral any
time after its perfection and for any reason other than as expressly permitted

 

108



--------------------------------------------------------------------------------

hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect and, in the reasonable judgment of the Required Lenders, such
circumstance is materially adverse to the interests of the Lenders; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) License Revocation. The occurrence of a License Revocation that continues
for fifteen consecutive calendar days with respect to gaming operations at any
gaming facility accounting for ten percent or more of the Consolidated Total
Assets, Consolidated Gross Revenue or Consolidated Adjusted EBITDA of the
Borrower and its Restricted Subsidiaries; or

(m) Governmental Approvals. Any Loan Party shall fail to obtain, renew, maintain
or comply with any governmental approvals as shall be necessary (1) for the
execution, delivery or performance by such Loan Party of its obligations, or the
exercise of its rights, under the Loan Documents, or (2) for the grant of the
Liens created under the Security Agreement or for the validity and
enforceability or the perfection of or exercise by the Administrative Agent of
its rights and remedies under Security Agreement; or any such governmental
approval shall be revoked, terminated, withdrawn, suspended, modified or
withheld or shall cease to be effective; or any proceeding shall be commenced by
or before any Governmental Authority for the purpose of revoking, terminating,
withdrawing, suspending, modifying or withholding any such governmental approval
and such proceeding is not dismissed within 60 days; and in any such case, such
failure, revocation, termination, withdrawal, suspension, modification,
cessation or commencement is reasonably likely to materially adversely affect
(i) the rights or the interests of the Lenders under the Loan Documents or
(ii) the ability of the Loan Parties to perform their obligations under the Loan
Documents; or

(n) Liens on Shares of Guarantors. Any Lien, other than a Lien in favor of the
Administrative Agent on behalf of the Lenders, shall be placed on the Equity
Interests of any Person that is required to be a Guarantor hereunder on or after
the Funding Date; or

(o) Closing Date. The Closing Date shall not have occurred on or prior to
December 31, 2012; or

(p) Funding Date. The Funding Date shall not have occurred on or prior to
December 31, 2012.

9.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent and the Collateral Agent shall, at the
request of, or may, with the consent of, the Controlling Lenders, take any or
all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

109



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent,
the Collateral Agent or any Lender. Without limiting the generality of the other
provisions of this Agreement (including Section 10.01 hereof), but subject in
all respects to the other provisions of this Article IX, the appointment of the
Administrative Agent and the Collateral Agent to exercise rights and remedies on
behalf of the Lenders (to the exclusion of individual Lenders except pursuant to
Section 9.06), including upon and at the direction of the Controlling Lenders,
shall be applicable, whether inside or outside of any Insolvency or Liquidation
Proceeding (including any Bankruptcy Case). Without limiting the generality of
the foregoing, but subject in all respect to the other provisions of this
Article IX, the Administrative Agent or the Collateral Agent, as the case may
be, shall have the authority to act, and at the direction of the Controlling
Lenders, shall act on the behalf of the Lenders and the L/C Issuer in any case
(a “Bankruptcy Case”) under the Bankruptcy Code, including with respect to any
proposed post-petition financing (including with respect to the consensual
subordination of any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document in
connection with any such financing), any request for adequate protection, or any
post-petition sales of assets outside of the ordinary course of business.

9.03 Application of Funds.

(a) After the exercise of remedies provided for in Section 9.02 (or with respect
to any payment or distribution received after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 9.02), any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.15 and 2.16, be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

110



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Revolving Credit Lenders and the L/C Issuer
(including Attorney Costs to the respective Revolving Credit Lenders and the L/C
Issuer and amounts payable under Article III), in each case in respect of the
Revolving Credit Facility, ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Revolving Credit Loans, L/C
Borrowings and other Obligations (other than Term B Loans), ratably among the
Revolving Credit Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Credit Loans and L/C Borrowings and Obligations then
owing under Secured Hedge Agreements and Secured Cash Management Agreements,
ratably among the Revolving Credit Lenders, the L/C Issuer, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, in an
amount equal to the Minimum Collateral Amount of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Sections 2.03 and 2.15, to be held as Cash Collateral;

Sixth, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Term B Lenders (including Attorney Costs to the respective Term B Lenders and
amounts payable under Article III) in each case in respect of the Term B
Facility, ratably among them in proportion to the respective amounts described
in this clause Sixth payable to them;

Seventh, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term B Loans, ratably among the Term B Lenders in
proportion to the respective amounts described in this clause Seventh payable to
them;

Eighth, to payment of that portion of the Obligations constituting unpaid
principal of the Term B Loans, ratably among the Term B Lenders in proportion to
the respective amounts described in this clause Eighth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

111



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X
hereof for itself and its Affiliates as if a “Lender” party hereto.

(b) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Tranche of Obligations granted on the
Collateral and notwithstanding any provision of the UCC of any jurisdiction, any
applicable real estate laws, or any other applicable law or the Loan Documents
or any defect or deficiencies in the Liens securing the Obligations of either
Tranche or any other circumstance whatsoever, each Lender hereby agrees that the
Liens securing each Tranche of Obligations on any Collateral shall be of equal
priority, subject to the priorities set forth in Section 9.03(a). Specifically,
the priorities set forth in Section 9.03, as well as the other provisions of
this Article IX, shall be deemed to constitute a subordination agreement within
the scope and meaning of Section 510(a) of the Bankruptcy Code. Without limiting
the generality of the foregoing, cash payments or distributions with respect to
or otherwise on account of any portion of the Obligations made in any Insolvency
or Liquidation Proceeding (whether or not denominated as post-petition interest
payments, adequate protection payments, Plan of Reorganization distributions, or
otherwise, and whether or not such payments or distributions are otherwise
authorized pursuant to the other provisions of this Agreement) shall be turned
over (if not otherwise distributed directly) to the Administrative Agent and
shall be distributed and applied pursuant to the priorities set forth in
Section 9.03(a). Without limiting the generality of the foregoing, the Revolving
Credit Lenders shall be entitled to receive as part of any such payments or
distributions, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest at the relevant Default Rate and all reasonable fees,
costs, and charges provided for hereunder and the Loan Documents (even though
such claims may or may not be allowed or allowable in whole or in part in the
respective Insolvency or Liquidation Proceeding) before any payment or
distribution is made in respect of the claims held by the Term B Lenders, with
the Term B Lenders hereby acknowledging and agreeing to turn over to the
Administrative Agent (for distribution to the holders of the Revolving Credit
Obligations) all amounts otherwise received or receivable by them in any
Insolvency or Liquidation Proceeding to the extent needed to effectuate the
intent of this sentence even if such turnover of amounts has the effect of
reducing the amount of (or the distributions on) the claim of the Term B Lenders
in such Insolvency or Liquidation Proceeding.

9.04 Reinstatement. In the event that any of the Obligations shall be paid in
full and such payment or any part thereof shall subsequently, for whatever
reason (including an order or judgment for disgorgement of a preference under
Title 11 of the United Stated Code, or any similar law, or the settlement of any
claim in respect thereof), be required to be returned or repaid, the terms and
conditions of this Article IX shall be fully applicable thereto until all such
Obligations shall again have been paid in full in cash.

 

112



--------------------------------------------------------------------------------

9.05 Certain Insolvency or Liquidation Proceeding Matters.

(a) Post-Petition Financing; Asset Sales Outside of the Ordinary Course of
Business. In connection with any post-petition financing or any sale of assets
outside of the ordinary course of business in any Insolvency or Liquidation
Proceeding, and absent, in such instance, the consent by affirmative vote of the
Supermajority Revolving Lenders to the contrary, the Administrative Agent
(i) shall not consent to or support (but instead shall oppose) the subordination
of any Lien on any property granted to or held by the Administrative Agent under
any Loan Document where and to the extent that such subordination will be to the
detriment of the Revolving Credit Lenders with respect to their Revolving Credit
Exposure or (ii) shall not consent to or support (but instead shall oppose) any
sale outside of the ordinary course of business (A) where the net cash proceeds
thereof to which the Administrative Agent would otherwise be entitled as a
matter of Lien priority are not to be received by the Administrative Agent and
distributed pursuant to the priorities set forth in Section 9.03(a) or (B) where
any portion of the sale consideration is to consist of something other than
cash.

(b) Separate Grants of Security and Separate Classification. It is acknowledged
and agreed that:

(i) the Revolving Credit Obligations of the Borrower and each Loan Party,
including in respect of the Collateral, constitute claims separate and apart
(and of a different nature) from Term B Loans of the Borrower and the related
Obligations of each Loan Party, including in respect of the Collateral;

(ii) the grant of Liens to secure the Revolving Credit Obligations constitutes a
separate and distinct grant of Liens from any Liens granted to secure the Term B
Loans; and

(iii) because of, among other things, their differing payment terms and their
differing rights in the Collateral (including vis-à-vis any Loan Party and/or in
directing the exercise of any rights in and remedies against the Collateral),
the Revolving Credit Obligations are fundamentally different and distinct from
(and substantially dissimilar, within the meaning of Section 1122 of the
Bankruptcy Code, to) any and all other Obligations and must be separately
classified in any plan of reorganization, liquidation, arrangement, or
composition (any “Plan of Reorganization”), proposed or confirmed in an
Insolvency or Liquidation Proceeding and the Obligations of either Tranche must
be separately classified in any such plan from the Obligations of the other
Tranche.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, and without limiting the generality of the other provisions
of this Agreement, if it is held that the claims against the Borrower or any
Loan Party under the Loan Documents constitute only one secured claim (rather
than separate classes of claims), then the Lenders hereby acknowledge and agree
that all distributions pursuant to any such Plan of Reorganization shall be made
and applied pursuant to the priorities set forth in Section 9.03(a).

(c) No X Clause. This Agreement does not include any “X Clause” in favor of any
of the Term B Lenders. Without limiting the generality of the foregoing or of
any other provision

 

113



--------------------------------------------------------------------------------

of this Agreement, absent a Discharge of the Revolving Credit Obligations
occurring on or before the effective date of any such Plan of Reorganization or
absent the affirmative vote of the Supermajority Revolving Lenders expressly
consenting to an alternate treatment in favor of the Term B Lenders in
connection with any such Plan of Reorganization, no Term B Lenders shall be
entitled to receive or retain any cash or any debt or equity securities to be
distributed under any confirmed Plan of Reorganization on account of or
otherwise by virtue of Liens in their favor on the Collateral, regardless of the
manner in which such distributions may or may not be expressly denominated or
otherwise characterized (whether under such Plan of Reorganization, in any
accompanying disclosure statement or other solicitation materials, or
otherwise), but any such cash or debt or equity securities instead shall be
deemed to constitute Collateral and shall be distributed to the Administrative
Agent for further distribution to the Revolving Credit Lenders, which shall be
theirs to retain and/or otherwise realize upon, pending a Discharge of the
Revolving Credit Obligations.

9.06 Plan of Reorganization. The Revolving Credit Lenders and Term B Lenders
shall be entitled to vote to accept or reject any Plan of Reorganization in
connection with any Insolvency or Liquidation Proceeding so long as such Plan of
Reorganization is a Conforming Plan of Reorganization and shall be entitled to
vote to reject any such Plan of Reorganization that is a Non-Conforming Plan of
Reorganization; provided, however, that none of the Term B Lenders shall be
entitled to take any action or vote in any way that supports the confirmation of
any Non-Conforming Plan of Reorganization. Without limiting the generality of
any provisions of this Agreement, any vote to accept, and any other act to
support the confirmation or approval of, any Non-Conforming Plan of
Reorganization shall be inconsistent with and accordingly, a violation of the
terms of this Agreement, and each affected Lender shall be entitled to have any
such vote to accept a Non-Conforming Plan of Reorganization changed or not
counted in determining acceptance or rejection of such a Non-Conforming Plan of
Reorganization and further to have any such support of any Non-Conforming Plan
of Reorganization withdrawn.

ARTICLE X.

ADMINISTRATIVE AGENT

10.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

114



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the Collateral Agent under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as Collateral Agent and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 10.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article X and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

10.02 Rights as a Lender. The Person serving as the Administrative Agent and/or
the Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and/or the Collateral Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent and/or the Collateral Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent and/or the Collateral Agent hereunder and without any duty
to account therefor to the Lenders.

10.03 Exculpatory Provisions. The Administrative Agent and the Collateral Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and their duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent and the Collateral Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent and the Collateral Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose such
Person to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or the Collateral Agent or any of their respective Affiliates in any capacity.

 

115



--------------------------------------------------------------------------------

The Administrative Agent and the Collateral Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent and the Collateral Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given in writing to the Administrative Agent by the Borrower, a Lender or the
L/C Issuer.

The Administrative Agent and the Collateral Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

10.04 Reliance by Administrative Agent. The Administrative Agent and the
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent and the Collateral Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent and the Collateral Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

116



--------------------------------------------------------------------------------

10.05 Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent or the Collateral Agent. Each
of the Administrative Agent, the Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent and the Collateral Agent. Each of the Administrative Agent and the
Collateral Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

10.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Collateral Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent and
Collateral Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to

 

117



--------------------------------------------------------------------------------

be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 10.06). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section 10.06 shall also constitute its resignation as Collateral Agent, L/C
Issuer and Swing Line Lender. If Bank of America resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c). If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

118



--------------------------------------------------------------------------------

10.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

10.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Book Managers or Lead Arrangers listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent, a Lender or the L/C Issuer
hereunder.

10.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

119



--------------------------------------------------------------------------------

10.10 Collateral and Guaranty Matters. Without limiting the provisions of
Section 10.09, each Lender (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and the L/C Issuer irrevocably
authorizes the Collateral Agent and the Administrative Agent, at its option and
in its discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Facilities and payment
in full of all Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank of Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit, (ii) in connection with a
corporate restructuring of Peninsula and its Subsidiaries so long as after
giving effect thereto substantially all Collateral of each Guarantor remains
Collateral, (iii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or
(iv) subject to Section 11.01, if approved, authorized or ratified in writing by
the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 8.01(e);

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Loan Documents; and

(d) to release any Guarantor from its obligations under the Guaranty as a result
of a corporate restructuring of the Borrower and its Subsidiaries so long as
after giving effect thereto each Person that are required to be a Guarantor
pursuant to the terms hereof becomes or continues to be a Guarantor.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s and
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.10.

The Administrative Agent and the Collateral Agent shall not be responsible for
or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

120



--------------------------------------------------------------------------------

10.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 9.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) without the written consent of each Lender directly affected thereby;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso
to this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(d) change (i) Section 9.03 without the written consent of each Lender or
(ii) (A) the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.05(b) or 2.06(b), respectively, or
(B) any other provision of Article IX (other than Section 9.01) in any manner
that materially and adversely affects

 

121



--------------------------------------------------------------------------------

the Lenders under a Facility without the written consent of (i) if such Facility
is the Term B Facility, the Required Term B Lenders and (ii) if such Facility is
the Revolving Credit Facility, the Supermajority Revolving Lenders.

(e) change (i) any provision of this Section 11.01 or the definitions of
“Required Lenders”, “Controlling Lenders”, “Discharge of the Revolving Credit
Obligations”, “Term B Enforcement Date” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
(other than the definitions specified in clause (ii) of this Section 11.01(e)),
without the written consent of each Lender or (ii) the definition of
“Supermajority Revolving Lenders”, “Required Revolving Lenders” or “Required
Term B Lenders” without the written consent of each Lender under the applicable
Facility;

(f) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of Lenders
having more than 50% of the sum of (x) the Revolving Credit Facility then in
effect and (y) the Term B Facility then in effect. For purposes of this clause
(f), the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans shall be deemed to be held
by such Lender;

(g) release all or substantially all of the Guarantors from the Guaranty without
the written consent of each Lender; or

(h) release all or substantially all of the Collateral without the written
consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) each of the Fee Letter and the Agency Fee Letter may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

122



--------------------------------------------------------------------------------

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Initial Borrower, Peninsula, the Administrative Agent, the
Collateral Agent, the L/C Issuer or the Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swingline
Lender, the L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that,

 

123



--------------------------------------------------------------------------------

for both clauses (i) and (ii), if such notice, email or other communication is
not sent during the normal business hours of the recipient, such notice, email
or communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Committed Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such

 

124



--------------------------------------------------------------------------------

notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer, the Collateral Agent or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and the Collateral Agent in accordance with Section 9.02
for the benefit of all the Lenders and the L/C Issuer; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent or the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent or Collateral Agent)
hereunder and under the other Loan Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent and Collateral Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent and
Collateral Agent pursuant to Section 9.02 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.13, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent and the Collateral Agent for all reasonable costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby

 

125



--------------------------------------------------------------------------------

are consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, (b) to pay or
reimburse the Administrative Agent and the Collateral Agent for all reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs, and (c) after the occurrence and during the
continuance of an Event of Default, to pay or reimburse each Lender for all
reasonable out-of-pocket costs and expenses incurred in connection with any
“workout” or restructuring in respect of the Obligations and during any legal
proceeding, including any proceeding under any Debtor Relief Law), including all
Attorney Costs. The foregoing costs and expenses shall include all search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other out-of-pocket expenses incurred by the Administrative
Agent and the Collateral Agent and the cost of independent public accountants
and other outside experts retained by the Administrative Agent and the
Collateral Agent. All amounts due under this Section 11.04 shall be payable
within ten Business Days after demand therefor. The agreements in this
Section 11.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related out-of-pocket expenses (including the fees, charges and disbursements of
any outside counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the

 

126



--------------------------------------------------------------------------------

gross negligence or willful misconduct of such Indemnitee or (y) result from a
claim brought by the Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. In connection with any claim for indemnification
pursuant to this Agreement by more than one Indemnitee, all such Indemnitees
shall be represented by the same legal counsel selected by the Indemnitees;
provided that if such legal counsel determines in good faith that representing
all such Indemnitees is reasonably likely to result in a conflict of interest
under Laws or ethical principles applicable to such legal counsel or that a
defense or counterclaim is available to an Indemnitee that is not available to
all such Indemnitees, then to the extent reasonably necessary to avoid such a
conflict of interest or to permit unqualified assertion of such a defense or
counterclaim, each Indemnitee shall be entitled to separate representation.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 11.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Collateral Agent, the L/C Issuer, the Swing Line Lender
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the Collateral Agent,
the L/C Issuer, the Swing Line Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentages
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Collateral Agent, the L/C Issuer or the Swing Line Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), the Collateral Agent, the
L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

127



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section 11.04 shall be payable not
later than ten Business Days after demand therefor.

(f) Survival. The agreements in this Section 11.04 and the indemnity provisions
of Section 11.02(e) shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Facilities and the
repayment, satisfaction or discharge of all the other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, Collateral Agent, the L/C Issuer
or any Lender, or the Administrative Agent, Collateral Agent, the L/C Issuer or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, Collateral Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section 11.06, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section 11.06, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(e) of this Section 11.06 (and any other attempted assignment or transfer by any
party hereto shall be null and void ab initio). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section 11.06 and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of (x) its Commitment and the Revolving Credit Loans
(including for purposes of this

 

128



--------------------------------------------------------------------------------

subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it or (y) its Term B Loans at the time owing to it); provided
that (in each case with respect to any Facility) any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section 11.06 in the aggregate or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 11.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Commitments on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 11.06 and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or

 

129



--------------------------------------------------------------------------------

(2) such assignment is to a Person that is a Lender with a Commitment in respect
of the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
unfunded Term B Commitment or any Revolving Credit Commitment if such assignment
is to a Person that is not a Lender with a Commitment in respect of the
applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and

(C) the consent of the L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Revolving Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

130



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 11.06.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of (x) its Commitment and the Revolving Credit Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it or (y) its Term B
Loans at the time owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the Lenders and
the L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.

 

131



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section 11.06 (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section 11.06; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section 11.06 and (B) shall not be entitled to receive any greater
payment under Sections 3.01 or 3.04, with respect to any participation, than the
Lender from whom it acquired the applicable participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to

 

132



--------------------------------------------------------------------------------

subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

(g) Notwithstanding anything in the Agreement to the contrary, any Term B Lender
may, at any time, assign all or a portion of its Term B Loans on a non-pro rata
basis to Peninsula, subject to the following limitations:

(i) Peninsula shall represent and warrant as of the date of any such purchase
and assignment, that neither it nor any of its respective directors or officers
has any material non-public information with respect to Peninsula or its
Subsidiaries or their respective securities that has not been disclosed to the
assigning Term B Lender (other than because such assigning Term B Lender does
not wish to receive material non-public information with respect to Peninsula or
its Subsidiaries or their respective securities) prior to such date to the
extent such information could reasonably be expected to have a material effect
upon, or otherwise be material, to a Term B Lender’s decision to assign Term B
Loans to Peninsula;

(ii) immediately upon the acquisition of Term B Loans from a Term B Lender by
Peninsula, such Term B Loans and all rights and obligations as a Term B Lender
related thereto shall, for all purposes (including under this Agreement, the
other Loan Documents and otherwise), be deemed to be irrevocably prepaid,
terminated, extinguished, cancelled and of no further force and effect and
Peninsula shall neither obtain nor have any rights as a Term B Lender hereunder
or under the other Loan Documents by virtue of such capital contribution or
assignment;

(iii) Peninsula shall not use the proceeds of any Revolving Credit Loans or
Swing Line Loans for any such purchase and assignment; and

(iv) no Default shall have occurred and be continuing.

 

133



--------------------------------------------------------------------------------

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, Collateral Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (ii) any pledgee referred
to in Section 11.06(e), or (iii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 11.07 or
(y) becomes available to the Administrative Agent, Collateral Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower. For purposes of this Section 11.07,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, Collateral Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, Collateral Agent, the Lenders and the L/C
Issuer acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States federal and state
securities Laws.

 

134



--------------------------------------------------------------------------------

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, L/C Issuer or Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section 11.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have. Each Lender and the L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

135



--------------------------------------------------------------------------------

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

11.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, or if any Lender is disqualified by a Gaming
Board, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower (or the replacement Lender) shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);

 

136



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE

 

137



--------------------------------------------------------------------------------

COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION 11.14. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.

 

138



--------------------------------------------------------------------------------

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Collateral Agent, the
Arranger, the other Lead Arrangers and the Lenders are arm’s-length commercial
transactions between the Borrower, and its Affiliates, on the one hand, and the
Administrative Agent, the Collateral Agent, the Arranger, the other Lead
Arrangers and the Lenders, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Collateral Agent, the Arranger, each other Lead Arranger and each Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, the Collateral Agent, the
Arranger, any other Lead Arranger nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Collateral Agent, the
Arranger, the other Lead Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, the Collateral Agent, the Arranger, any other Lead
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Collateral Agent, the Arranger, the other Lead
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

139



--------------------------------------------------------------------------------

11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

11.19 Designation as Senior Debt. All Obligations shall be “Designated Senior
Indebtedness” for purposes of and as defined in any indenture, credit agreement,
loan agreement or other document governing Permitted Unsecured Indebtedness.

11.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

140



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BOYD ACQUISITION SUB, LLC, as the Initial Borrower By:  

/s/ Josh Hirsberg

Name:  

Josh Hirsberg

Title:  

Treasurer

 

141



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent By:  

/s/ DeWayne D. Rosse

Name:  

DeWayne D. Rosse

Title:  

Agency Management Officer

 

142



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Revolving Credit Lender, L/C Issuer and Swing Line
Lender By:  

/s/ Justin Lien

Name:  

Justin Lien

Title:  

Director

 

143



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Term B Lender By:  

/s/ Daniel J. Kelly

Name:  

Daniel J. Kelly

Title:  

Managing Director

 

144



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Revolving Credit Lender By:  

/s/ Mohammad S Hassan

Name:  

Mohammad S Hassan

Title:  

Vice President

 

145



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Revolving Credit Lender By:  

/s/ Courtney E. Meehan

Name:  

Courtney E. Meehan

Title:  

Vice President

By:  

/s/ Marcus M. Tarkington

Name:  

Marcus M. Tarkington

Title:  

Director

 

146



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Revolving Credit Lender By:  

/s/ Irja R. Otsa

Name:  

Irja R. Otsa

Title:  

Associate Director

 

Banking Products Services, US

By:  

/s/ David Urban

Name:  

David Urban

Title:  

Associate Director

 

Banking Products Services, US

 

147